EXHIBIT 10.2










AMENDED AND RESTATED

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

among

DS HEALTHCARE, INC.


WRG ACQUISITION CORP.

WR GROUP IC-DISC, INC.

AND

STEFAN RUSSELL,

 

As of DECEMBER 23, 2015

















--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

 

Page

ARTICLE I

THE MERGER

2

1.1

The Merger

2

1.2

The Closing

2

1.3

Actions at the Closing

2

1.4

Additional Actions

3

1.5

Conversion of Company Common Stock; Merger Consideration

3

1.6

Certificate of Incorporation and Bylaws

5

1.7

No Further Rights

5

1.8

Closing of Transfer Books

5

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

2.1

Organization, Qualification and Corporate Power

6

2.2

Capitalization

7

2.3

Authorization of Transaction

7

2.4

Non-contravention

7

2.5

Subsidiaries

8

2.6

Compliance with Laws

8

2.7

Financial Statements

9

2.8

Absence of Certain Changes

10

2.9

Undisclosed Liabilities

10

2.10

Tax Matters

10

2.11

Assets

12

2.12

Owned Real Property

12

2.13

Real Property Leases

12

2.14

Contracts

13

2.15

Accounts Receivable

15

2.16

Powers of Attorney

15

2.17

Insurance

15

2.18

Warranties

15

2.19

Litigation

15

2.20

Employees

15

2.21

Employee Benefits

16

2.22

Inventories

18

2.23

Environmental Matters

18

2.24

Customers

19

2.25

Permits

19

2.26

Certain Business Relationships with Affiliates

19

2.27

Brokers’ Fees

19

2.28

Books and Records

19

2.29

Intellectual Property

19

2.30

Disclosure

20

2.31

Duty to Make Inquiry

21

 

 

 











--------------------------------------------------------------------------------











ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND MERGERCO

21

3.1

Organization, Qualification and Corporate Power

21

3.2

Capitalization

21

3.3

Authorization of Transaction

22

3.4

Noncontravention

22

3.5

Subsidiaries

23

3.6

Exchange Act Reports

23

3.7

Compliance with Laws

24

3.8

Financial Statements

24

3.9

Absence of Certain Changes

24

3.10

Undisclosed Liabilities

25

3.11

Off-Balance Sheet Arrangements

25

3.12

Tax Matters

25

3.13

Assets

26

3.14

Owned Real Property

26

3.15

Real Property Leases

26

3.16

Contracts

27

3.17

Accounts Receivable

28

3.18

Powers of Attorney

28

3.19

Insurance

28

3.20

Warranties

28

3.21

Litigation

28

3.22

Employees

29

3.23

Employee Benefits

29

3.24

Environmental Matters

29

3.25

Permits

29

3.26

Certain Business Relationships with Affiliates

30

3.27

Tax-Free Reorganization

30

3.28

Broker’s Fees

30

3.29

Disclosure

31

3.30

Interested Party Transactions

31

3.31

Duty to Make Inquiry

31

3.32

Accountants

31

3.33

Minute Books

31

3.34

Board Action

32

 

 

 

ARTICLE IV

COVENANTS

32

4.1

Closing Efforts

32

4.2

Governmental and Thirty Party Notices and Consents

31

4.3

Form 8-K

32

4.4

Operation of Company Business

32

4.5

Access to Company Information

34

4.6

Operation of Parent Business

34

4.7

Access to Parent Information

36

4.8

Post-Closing Operation of the Business of Surviving Corporation

36











--------------------------------------------------------------------------------











4.9

Expenses

37

4.10

Name and Fiscal Year Change

37

4.11

Tax Matters

37

 

 

 

ARTICLE V

CONDITIONS TO CONSUMMATION OF MERGER

38

5.1

Conditions to Each Party’s Obligations

38

5.2

Conditions to Obligations of the Parent and MergerCo

39

5.3

Conditions to Obligations of the Company

40

 

 

 

ARTICLE VI

INDEMNIFICATION

41

6.1

Indemnification by the Company Stockholder

41

6.2

Indemnification by the Parent

42

6.3

Indemnification Claims

42

6.4

Survival of Representations and Warranties

44

6.5

Limitations on Claims for Indemnification

45

 

 

 

ARTICLE VII

TERMINATION

46

7.1

Termination by Mutual Agreement

46

7.2

Termination for Failure to Close

46

7.3

Termination by Operation of Law

46

7.4

Termination for Failure to Perform Covenants or Conditions

46

7.5

Effect of Termination or Default; Remedies

46

7.6

Remedies; Specific Performance

46

 

 

 

ARTICLE VIII

MISCELLANEOUS

47

8.1

Press Releases and Announcements

47

8.2

No Third Party Beneficiaries

47

8.3

Entire Agreement

47

8.4

Succession and Assignment

47

8.5

Counterparts and Facsimile Signature

47

8.6

Headings

47

8.7

Notices

47

8.8

Governing Law

48

8.9

Amendments and Waivers

48

8.10

Severability

49

8.11

Submission to Jurisdiction

49

8.12

Waiver of Jury Trial

49

8.13

Construction

49




EXHIBITS




Exhibit A

Form of Employment Agreement

Exhibit B

Form of Tax Indemnification Agreement

Exhibit C

Form of Stockholders Agreement











--------------------------------------------------------------------------------







AMENDED AND RESTATED

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this
“Agreement”), dated as of December 23, 2015, is made and entered into by and
among DS HEALTHCARE GROUP, INC., a Florida corporation (“DSH” or the “Parent”),
WRG ACQUISITION CORP., a Nevada corporation (“MergerCo”), WR GROUP IC-DISC,
INC., an Nevada corporation (the “Company”) and STEFAN RUSSELL (“Russell” or the
“Company Stockholder”).  The Parent, MergerCo, the Company and the Company
Stockholder are each a “Party” and referred to collectively herein as the
“Parties.”  This Agreement amends and restates in its entirety an agreement and
plan of merger among the Parties dated as of August 31, 2015 (the “Prior Merger
Agreement”).

W I T N E S S E T H:

WHEREAS, this Agreement contemplates a merger of the Company with and into
MergerCo, with MergerCo remaining as the surviving entity after the merger (the
“Merger”), whereby the Company Stockholder will receive shares of the Parent
Common Stock (as defined below) in exchange for his capital stock of the
Company; and

WHEREAS, prior to the closing of the Merger, the Parent shall acquire from
Russell and Carey Williams (“Williams”) 100% of the capital stock of W/R Group,
Inc., an Arizona corporation, (“WRG”) that is currently owned 50% by Russell and
50% by Williams; and

WHEREAS, simultaneously with the closing of the Merger,

(a)

MergerCo, as the surviving corporation of the Merger (the “Surviving
Corporation”), shall change its name to WR Group –IC Disc, Inc.; and

(b)

Russell shall enter into an employment agreement with the Surviving Corporation
and Parent in the form of Exhibit A annexed hereto and made a part hereof (the
“Employment Agreement”) pursuant to which Russell shall serve as the Chief
Executive Officer of the Surviving Corporation and an executive vice-president
of the Parent; and

WHEREAS, the Company Stockholder and the board of directors of the Company
believe that the Merger is in the best interests of the Company Stockholder and
the Company, and the Parent and its board of directors believe that the Merger
is in the best interests of the Partner and its Company Stockholder; and

WHEREAS, the Parent, MergerCo, the Company and the Company Stockholder each
desire and intend that the Merger qualify as a “reorganization” under Section
368(a)(1)(A), (a)(2)(D) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement constitute a “plan of reorganization” within
the meaning of Section 1.368-2(g) and 1.368-3(a) of the United States Treasury
Regulation and not subject the Company Stockholder or the Company to income tax
liability under the Code;

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:

















--------------------------------------------------------------------------------







ARTICLE I
THE MERGER

1.1

The Merger.  Upon and subject to the terms and conditions set forth in this
Agreement, the Company shall merge with and into MergerCo at the Effective Time
(as defined below).  From and after the Effective Time, the separate corporate
existence of the Company shall cease and MergerCo shall continue as the
surviving corporation in the Merger (the “Surviving Corporation”).  The
“Effective Time” shall be the time at which articles of merger, conversion or
exchange in proper form and duly executed, reflecting the Merger (the
“Certificate of Merger”) pursuant to Chapter 92A (Sections 92A.005 et seq.) of
the Nevada Revised Statutes of the State of Nevada (the “Nevada Act”) are filed
with the Secretary of State of the State of Nevada.  The Merger shall have the
effects set forth herein and in the applicable provisions of the Nevada Act.

1.2

The Closing.  The Merger and the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of CKR Law LLP,
in New York, New York, commencing at 10:00 a.m. local time on such date as all
of the conditions to the obligations of the Parties to consummate the
transactions contemplated hereby have been satisfied or waived, on such mutually
agreeable later date as soon as practicable after the satisfaction or waiver of
all conditions (excluding the delivery of any documents to be delivered at the
Closing by any of the Parties) set forth in Article V hereof (the “Closing
Date”).  Notwithstanding the foregoing, the Parties hereto agree that to the
extent possible (a) the Closing and the Effective Time of the Merger shall be
treated for all purposes as if it had been consummated on January 1, 2016 (the
“Effective Closing Date”), (b) the Surviving Corporation shall be treated as the
owner of all of the assets and the Business of the Company as of the Effective
Closing Date, and (c) the results of operations of the Business of the Company
on and after the Effective Closing Date shall be attributed to the Surviving
Corporaiton.  In no event shall the Closing and the Closing Date be later than
November 30, 2015, unless extended by mutual agreement of the Parent and the
Company Stockholder (the “Outside Closing Date”) As used in this Agreement, the
term “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in the state of New York are required or authorized by applicable
Law to close.  

1.3

Actions at the Closing.  At the Closing:

(a)

the Company Stockholder and the Company shall deliver to the Parent and MergerCo
the various certificates, instruments and documents to be delivered by the
Company pursuant to Sections 5.1 and 5.2;

(b)

the Parent and MergerCo shall deliver to the Company and the Company Stockholder
the various certificates, instruments and documents to be delivered by the
Parent and/or MergerCo pursuant to Sections 5.1 and 5.3;

(c)

the Surviving Corporation shall file the Certificate of Merger with the
Secretary of State of the State of Nevada;

(d)

The Parent shall issue to the Company Stockholder, as the sole “Merger
Consideration” (hereinafter defined), stock certificates evidencing shares of
the common stock of the Parent, valued at an aggregate of $2,500,000, based on
the closing price of such stock as traded on the Nasdaq Capital Markets (or
other national stock exchange in the United States) on the trading day
immediately prior to date of execution of this Agreement (the “Parent Common
Stock”).  An aggregate of $2,000,000 of Parent Common Stock shall constitute the
“Closing Merger Consideration” (hereinafter defined) and an aggregate of
$500,000 of Parent Common Stock shall constitute the “Additional Merger





2




--------------------------------------------------------------------------------







Consideration” (hereinafter defined).  Such Merger Consideration shall be
subject to further conditions in order to yield the total Merger Consideration;

(e)

The Company Stockholder, the Parent and the Surviving Corporation shall enter
into an employment agreement in substantially the form of Exhibit A annexed
hereto and made a part hereof (the “Employment Agreement”);

(f)

The Parent shall deliver to the Company Stockholder an insured indemnification
agreement in substantially the form of Exhibit B annexed hereto and made a part
hereof, pursuant to which the Parent and the Surviving Corporation shall
indemnify, defend and hold the Company Stockholder harmless from any personal
income tax liability that may result by reason of the Merger, including without
limitation issuance of the Merger Consideration and the Make-Whole Shares, each
as defined below, not qualifying as a “reorganization” within the meaning of
Section 368(a)(1)(A), (a)(2)(D) of the Code and not otherwise being tax exempt
(the “Tax Indemnification Agreement”);  and

(g)

The Company Stockholder, Williams and the Parent shall each execute and deliver
a stockholders agreement in the form of Exhibit C annexed hereto and made a part
hereof (the “Stockholders Agreement”).

1.4

Additional Actions.  If at any time after the Effective Time the Surviving
Corporation shall consider or be advised that any deeds, bills of sale,
assignments or assurances or any other acts or things are reasonably necessary,
desirable or proper (a) to vest, perfect or confirm, of record or otherwise, in
the Surviving Corporation, its right, title or interest in, to or under any of
the rights, privileges, powers, franchises, properties or assets of either the
Company or MergerCo or (b) otherwise to carry out the purposes of this
Agreement, the Surviving Corporation and its proper officers and directors or
their designees shall be authorized (to the fullest extent allowed under
applicable Nevada Law) to execute and deliver, in the name and on behalf of
either the Company or MergerCo, all such deeds, bills of sale, assignments and
assurances and do, in the name and on behalf of the Company or MergerCo, all
such other acts and things necessary, desirable or proper to vest, perfect or
confirm its right, title or interest in, to or under any of the rights,
privileges, powers, franchises, properties or assets of the Company or MergerCo,
as applicable, and otherwise to carry out the purposes of this Agreement.

1.5

Conversion of Company Common Stock; Merger Consideration .  At the Effective
Time, by virtue of the Merger and without any action on the part of any Party or
the holder of each share of the common stock of the Company (“Company Common
Stock”) that is issued and outstanding immediately prior to the Effective Time
shall be converted into and represent the right to receive the following
consideration (the “Merger Consideration”):

(a)

Conversion of Company Common Stock.  All of the issued and outstanding share of
Company Common Stock shall be converted into one (1) validly issued, fully paid
and non-assessable share of common stock of the Surviving Corporation.

(b)

Conversion of MergerCo Stock.  Each issued and outstanding share of common
stock, $0.001 par value per share (“MergerCo Common Stock”) shall be converted
into one validly issued, fully paid and non-assessable share of common stock of
the Surviving Corporation

(c)

Merger Consideration.  Subject to the terms and conditions of this Agreement, at
the Effective Time, by virtue of the Merger, and without any action on the part
of any Party, the sole consideration payable to Russell under this Agreement
shall be shares of Parent Common Stock (the “Merger Consideration”).  Such
Merger Consideration shall be valued at the sum of (i) $2,500,000, plus





3




--------------------------------------------------------------------------------







(ii) the “Make-Whole Shares” referred to in Section 1.5(c)(iii) below, for a
total indicative value of Merger Consideration equal to up to $12,500,000 in
value of shares of Parent Common Stock.  

(i)

Closing Merger Consideration,  On the Closing Date and simultaneous with the
Effective Time of the Merger, the Parent  shall issue to the Company Stockholder
an aggregate of six hundred and seventy-seven thousand, nine hundred and sixty
six (677,966) shares of Parent Common Stock which shall result from dividing (x)
$2,000,000, by (y) an agreed upon price of $2.95 per share (the “Closing Merger
Consideration”).   

(ii)

Additional Merger Consideration.  In addition to the Closing Merger
Consideration and as an integrated part of the overall Merger Consideration, as
security for the performance of the representations, warranties and covenants of
the Company Stockholder contained in this Agreement and based on the future
performance of the Company and WRG, on the Closing Date an additional $500,000
of Parent Common Stock (the “Additional Merger Consideration”), valued in the
same manner as the Closing Merger Consideration, shall be issued at the Closing
to the Company Stockholder and shall be held in escrow by legal counsel to the
Company Stockholder (the “Escrow Agent”), pursuant to an escrow agreement
reasonably acceptable to the Parties and such counsel, and released to the
Company Stockholder, as follows.   In the event that (A) the combined “Pre-Tax
Profits of the Corporations” (as hereinafter defined) in each of the fiscal
years ending December 31, 2016, 2017 and 2018 (each a “Measuring Year” and
collectively, the “Measuring Years”) shall equal or exceed $8,500,000, and (B)
for so long as no material breach of any such representations, warranties and
covenants shall have occurred and shall be continuing, that number of shares of
Parent Common Stock representing $100,000, valued in the same manner as the
Closing Merger Consideration, shall be delivered to the Company Stockholder
promptly following the end of December 31, 2016, December 31, 2017, June 30,
2018, June 30, 2018 and December 31, 2020, respectively.  As used in this
Agreement, the term “Pre-Tax Profits of the Corporations” shall mean the net
combined or consolidated profits of the Company and WRG (collectively, the
“Corporations”), exclusive of and after elimination of all inter-company
transactions, as determined in accordance with generally accepted accounting
principles (“GAAP”), applied on a consistent basis and consistent with the
historical reporting practices of such Corporations, and after deduction of all
salaries and bonuses, but before deductions for (A) income taxes, (B) payments
in respect of interest charges on any of the minimum $35,000,000 of Parent
Financing incurred by the Parent in order to consummate the acquisition of the
Corporations, and (C) payments of any performance bonus payable in respect of
the applicable Measuring Year to the Company Stockholder and Williams pursuant
to their respective employment agreements.




(iii)

Make-Whole Shares.  In the event and to the extent that, by the close of
business on June 30, 2018, the total Closing Merger Consideration issued to the
Company Stockholder pursuant to Section 1.5(c)(i) above does not have a market
value, based on the volume weighted average of Parent Common Stock, (as traded
on the Nasdaq Capital Markets or other national securities exchange on which
shares of Parent Common Stock then trade) for the ten (10) consecutive trading
days immediately prior to the June 30, 2018 (the “June 30, 2018 Market Price”)
of at least $12,000,000, then and in such event, the Parent shall issue, as an
integrated part of the overall Merger Consideration, additional shares of its
Parent Common Stock to Russell (the “Make Whole Shares”) at the then per share
June 30, 2018 Market Price (subject to a $5.00 floor price) to make up any full
or partial short-fall in value.  The provisions of this Section 1.5(c)(iii)
shall terminate if Russell elects to sell any of his Parent Common Stock during
the two and one-half year period ending June 30, 2018 other than in connection
with “Permitted Transfers” or a “Sale of Control” (as those terms are defined in
the Stockholders Agreement).   For example, if on June 30, 2018, the June 30,
2018 Market Value of the Closing Merger Consideration and the Additional Merger
Consideration shall be $6,000,000 and the then June 30, 2018 Market Price is
$4.00 per share, Russell shall be entitled to receive, effective as of June 30,
2018, an





4




--------------------------------------------------------------------------------







additional 1,200,000 shares of Parent Make Whole Shares ($6,000,000 divided by
the $5.00 per share floor).  If such Make Whole Shares were valued at their
actual $4.00 June 30, 2018 Market Price, the Company Stockholder would have
received 1,500,000 Make Whole Shares ($6,000,000 divided by $4.00).




(iv)

Restricted Securities.  The Parent and the Company, as well as the Company
Shareholder, intend that the shares of Parent Common Stock to be issued pursuant
to Section 1.5 hereof in connection with the Merger will be issued in a
transaction exempt from registration under the Securities Act of 1933, as
amended (“Securities Act”), by reason of Section 4(2) of the Securities Act,
Rule 506 of Regulation D promulgated by the SEC thereunder.  The shares of
Parent Common Stock will be “restricted securities” within the meaning of Rule
144 under the Securities Act and may not be offered, sold, pledged, assigned or
otherwise transferred unless (A) a registration statement with respect thereto
is effective under the Securities Act and any applicable state securities laws,
or (B) an exemption from such registration exists and the Parent receives an
opinion of counsel to the holder of such securities or to the intended recipient
of such securities, which counsel and opinion are reasonably satisfactory to the
Parent, that such securities may be offered, sold, pledged, assigned or
transferred in the manner contemplated without an effective registration
statement under the Securities Act or applicable state securities laws.
  Accordingly, Russell acknowledges that the stock certificate(s) evidencing
such Merger Consideration shall contain the following restrictive legend:




“The Shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or any state securities laws, and may not be
sold, pledged, or otherwise transferred in the absence of a registration
statement declared effective under the Securities Act or an opinion of counsel
reasonably satisfactory to the Company that registration of such Shares is not
required under the Securities Act.”




1.6

Certificate of Incorporation and Bylaws.  

(a)

The certificate of incorporation of MergerCo in effect immediately prior to the
Effective Time shall be the certificate of incorporation of the Surviving
Corporation until duly amended or repealed, and the Surviving Corporation may
make any necessary filings in the State of Nevada as shall be necessary or
appropriate to effectuate or carry out fully the purpose of this Section 1.6(a).

(b)

The bylaws of MergerCo in effect immediately prior to the Effective Time shall
be the bylaws of the Surviving Corporation until duly amended or repealed.

1.7

No Further Rights.  From and after the Effective Time, no shares of Company
Common Stock shall be deemed to be outstanding, and the holder of Company Common
Stock, certificated or uncertificated, shall cease to have any rights with
respect thereto, except as provided herein or by law, other than the right to
receive the Merger Consideration in connection with the Merger.

1.8

Closing of Transfer Books.  At the Effective Time, the stock transfer books of
the Company shall be closed and no transfer of Company Common Stock shall
thereafter be made.  If, on or after the Effective Time, Company Stock
Certificates are presented to the Parent or the Surviving Corporation, they
shall be cancelled and exchanged for Merger Consideration in accordance with
Section 1.5.





5




--------------------------------------------------------------------------------







ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY STOCKHOLDER

The Company Stockholder hereby represents and warrants to the Parent that the
statements contained in this Article II are true and correct, except as set
forth in the disclosure schedule provided by the Company to the Parent on the
date hereof (the “Company Disclosure Schedule”).  Except for the representations
and warranties contained in Sections 2.1, 2.2, 2.3 and 2.4, which are made
(subject only to the specific exceptions set forth below) without qualification,
all of the other representations and warranties of the Company Stockholder
contained in this Article II are made “to the knowledge” of the Company
Stockholder.  For purposes of this Article II, the phrase “to the knowledge” or
any phrase of similar import shall be deemed to refer to the actual knowledge of
the Company Stockholder, after due inquiry, and acting in his capacity as a
stockholder, executive officer and director of the Company.

The Company Disclosure Schedule shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Article II; and to the
extent that it is clear from the context thereof that such disclosure also
applies to any other numbered paragraph contained in this Article II, the
disclosures in any numbered paragraph of the Disclosure Schedule shall qualify
such other corresponding numbered paragraph in this Article II.  .

2.1

Organization, Qualification and Corporate Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.  The Company is duly qualified to conduct business and is in
good standing under the laws of each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect (as defined below).  The
Company has all requisite corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.  The Company has furnished or made available to the Parent complete
and accurate copies of its certificate of incorporation and bylaws.  The Company
is not in default under or in violation of any provision of its certificate of
incorporation, as amended to date, or its Bylaws, as amended to date.
  Notwithstanding the foregoing, due to the fact that the Company operates in
foreign jurisdictions via the Internet, both domestically and internationally,
no general representations as to qualifications in all such jurisdictions can be
made.  However, to the knowledge of the Company Stockholder, no claims have been
made in any jurisdictions that the Company is not qualified to conduct business
there or is not in good standing there.




For purposes of this Agreement, the term “Company Material Adverse Effect” means
a material adverse effect on the assets, business, financial condition, or
results of operations of the Company; provided, however, that changes or effects
relating to the following clauses (a) through (i) shall be deemed not to
constitute a “Material Adverse Effect” and shall not be considered in
determining whether a “Material Adverse Effect” has occurred: (a) changes in
economic or political conditions or the financing, banking, currency or capital
markets in general; (b) changes in laws or orders or regulations or
interpretations thereof or changes in GAAP or accounting requirements or
principles or interpretations thereof or any other change or effect arising out
of or relating to any Action or Order before a Governmental Entity; (c) changes
affecting industries, markets or geographical areas in which the Company
conducts its business; (d) the negotiation, announcement, execution, pendency or
performance of this Agreement or the transactions contemplated hereby or any
communication by Parent or any of its Affiliates of its plans or intentions
(including in respect of employees) with respect to any of the business of the
Company; (e) the consummation of the transactions contemplated by this Agreement
or any actions by Parent taken





6




--------------------------------------------------------------------------------







pursuant to this Agreement or in connection with the transactions contemplated
hereby; (f) any natural disaster or any acts of terrorism, sabotage, military
action, armed hostilities or war (whether or not declared) or any escalation or
worsening thereof, regardless of whether occurring or commenced before or after
the date of this Agreement; (g) fluctuations or changes in the value of the
Euro, the United States dollar or any adverse event affecting the European Union
generally; or (h) any other events or circumstances beyond the reasonable
control of the Company.

   

2.2

Capitalization.  The authorized capital stock of the Company consists of ______
shares of Company Common Stock.  As of the date of this Agreement and as of
immediately prior to the Effective Time, and without giving effect to the
transactions contemplated by this Agreement or any of the other Transaction
Documents, 3,000 shares of Company Common Stock are issued and outstanding.  One
hundred (100%) percent of the issued and outstanding shares of Company Common
Stock is owned of record and beneficially by the Company Stockholder.  There are
no other shares of capital stock of the Company issued and outstanding and,
except for the pledge of 50% of the Company Common Stock to secure payment of
the $4,000,000 “Purchase Note” (hereinafter described), there are no options,
warrants, convertible notes or debentures or other rights (whether under
Contract or otherwise) granting any Person the right to acquire or subscribe to
any capital stock of the Company. All of the issued and outstanding shares of
Company Common Stock have been duly authorized, validly issued, fully paid,
non-assessable and, effective as of the Effective Time, free of all preemptive
rights.  Except for the “Pledge Agreement” (hereinafter described), to the
knowledge of the Company Stockholder, there are no other agreements among other
parties, to which the Company is a party and by which it is bound, with respect
to the voting (including without limitation voting trusts or proxies) or sale or
transfer (including without limitation agreements relating to rights of first
refusal, co-sale rights or “drag-along” rights) of any securities of the
Company.  At the Effective Time of the Merger, the Purchase Note shall be paid
in full and the Pledge Agreement shall terminate.

2.3

Authorization of Transaction.  The Company has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
 By his execution and delivery of this Agreement the Company Stockholder, both
in his capacity as such and as sole remaining member of the board of directors
of the Company does hereby approve and adopt in all respects this Agreement the
Merger and all of the transactions contemplated by this Agreement and the
Exhibits and Schedules hereto (collectively, the “Transaction Documents”) and
does hereby acknowledge that such approval by the Company Stockholder represents
the vote of the sole stockholder of the Company as required by Nevada law.  The
consummation by the Company of the Merger and all other transactions
contemplated hereby has been duly and validly authorized by all necessary
corporate action on the part of the Company and the Company Stockholder.
 Without limiting the generality of the foregoing, the Company Stockholder and
the board of directors of the Company have (i) determined that the Merger is
fair and in the best interests of the Company and the Company Stockholder, and
(ii) adopted this Agreement in accordance with the provisions of the Nevada Act.
 This Agreement has been duly and validly executed and delivered by the Company
and constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited under applicable bankruptcy, insolvency and similar laws, rules
or regulations affecting creditors’ rights and remedies generally and to general
principles of equity, whether applied in a court of law or a court of equity.

2.4

Non-contravention.  Subject only to the filing of the Certificate of Merger as
required by the Nevada Act, to the knowledge of the Company Stockholder, neither
the execution and delivery by the Company of this Agreement nor the consummation
by the Company of the transactions contemplated hereby will (a) conflict with or
violate any provision of the certificate of incorporation or bylaws of the
Company, as amended to date, (b) require on the part of the Company any filing
with, or any permit, authorization, consent or approval of, any court,
arbitrational





7




--------------------------------------------------------------------------------







tribunal, administrative agency or commission or other governmental or
regulatory authority or agency (a “Governmental Entity”), except as set forth or
otherwise contemplated in this Agreement, the Merger Agreement or any of the
Transaction Documents, (c) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party the right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
contract or instrument to which the Company is a party or by which the Company
is bound or to which any of their assets is subject, except for (i) any
conflict, breach, default, acceleration, termination, modification or
cancellation in any contract or instrument set forth in Section 2.4 of the
Company Disclosure Schedule, for which the Company is obligated to use its
Reasonable Best Efforts to obtain waiver, consent or approval pursuant to
Section 4.2(b), (ii) any conflict, breach, default, acceleration, termination,
modification or cancellation which would not reasonably be expected to have a
Company Material Adverse Effect and would not reasonably be expected to
adversely affect the consummation of the transactions contemplated hereby or
(iii) any notice, consent or waiver the absence of which would not have a
Company Material Adverse Effect and would not adversely affect the consummation
of the transactions contemplated hereby, (d) result in the imposition of any
Security Interest (as defined below) upon any assets of the Company or (e)
violate any federal, state, local, municipal, foreign, international,
multinational, Governmental Entity or other constitution, law, statute,
ordinance, principle of common law, rule, regulation, code, governmental
determination, order, writ, injunction, decree, treaty, convention, governmental
certification requirement or other public limitation, U.S. or non-U.S.,
including Tax and U.S. antitrust laws (collectively, “Laws”) applicable to the
Company, or any of their properties or assets.  For purposes of this Agreement:
“Security Interest” means any mortgage, pledge, security interest, encumbrance,
charge or other lien (whether arising by contract or by operation of law), other
than (i) mechanic’s, materialmen’s and similar liens, (ii) liens arising under
worker’s compensation, unemployment insurance, social security, retirement and
similar legislation, (iii) liens on goods in transit incurred pursuant to
documentary letters of credit, in each case arising in the Ordinary Course of
Business (as defined below) of the Company and not material to the Company, and
(iv) interests pledged or committed in the Ordinary Course of Business in
connection with financing and vendor agreements; and “Ordinary Course of
Business” means the ordinary course of the Company’s business, consistent with
past custom and practice (including with respect to frequency and amount).

2.5

Subsidiaries.  The Company does not have any subsidiaries.

2.6

Compliance with Laws. :  

(a)

The Company and the conduct and operations of its Business, is in full
compliance with all rules and regulations of the United States Food and Drug
Administration (the “FDA”) and all of the products sold by the Company outside
of the United States that might require registration under the Laws of any such
foreign jurisdiction, are vitamin supplements or nutraceutical products that
would not otherwise require registration with or approval by the FDA if such
products had been sold within the United States;

(b)

Except as disclosed on Schedule 2.6 to the Company Disclosure Schedule, the
Company and the conduct and operations of the Company are in compliance with
each Law applicable to the Company, or any of its properties or assets, except
for any violations or defaults that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Company Material Adverse
Effect;

(c)

The Company has complied with all federal and state securities laws and
regulations, including being current in all of its reporting obligations under
such federal and state securities laws and regulations;





8




--------------------------------------------------------------------------------







(d)

Except as disclosed on Schedule 2.6 to the Company Disclosure Schedule, the
Company has not, and the past and present officers, directors and Affiliates of
the Company have not, been the subject of, nor does any officer or director of
the Company have any reason to believe that the Company or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(e)

The Company has not been the subject of any voluntary or involuntary bankruptcy
proceeding, nor has it been a party to any material litigation;

(f)

The Company has not, and the past and present officers, directors and Affiliates
have not, been the subject of, nor does any officer or director of the Company
have any reason to believe that the Company or any of its officers, directors or
Affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any United States federal or state agency
having regulatory authority over such entity or person;

(g)

The Company is not a “blank check company” as such term is defined by Rule 419
of the Securities Act; and

(h)

Except for the “Purchase Note,” the Company does not and will not on the
Closing, have any indebtedness, including but not limited to notes payable, and
is not a party to any executory Contract.  Except for the “Pledge Agreement”
none of the assets or securities of the Company are subject to any Security
Interest.  As used in this Agreement the term “Purchase Note” shall mean a 4%
$4,000,000 secured promissory note of the Company, dated as of July 15, 2015
payable to Williams in consideration and payment for the Company’s redemption
and repurchase 100% of the issued and outstanding shares of Company Common Stock
formerly owned of record and beneficially by Williams (the “Williams Shares”), a
true copy of which Purchase Note has been made available to the Parent.   As
used in this Agreement, the term “Pledge Agreement” shall mean the pledge
agreement, dated as of July 15, 2015 between the Company, as pledger, and
Williams, as pledgee, pursuant to which the Company pledged the Williams Shares
to secure payment in full of the Purchase Note; a true copy of which Pledge
Agreement has been made available to the Parent.  

2.7

Financial Statements.  The Company Stockholder has provided or made available to
the Parent (a) the unaudited (after giving effect to the elimination of all
inter-company transactions as between the Company and WRG) consolidated balance
sheets of the Company and WRG (the “Company Balance Sheets”) at December 31,
2013 and December 31, 2014 (the “Company Annual Balance Sheets”), (b) the
related statements of operations and cash flows for the period from January 1,
2013 to December 31, 2013 and January 1, 2014 to December 31, 2014 (the “Company
Annual Income Statements” and together with the Company Annual Balance Sheets,
the “Company Annual Financial Statements”), and (c) the unaudited balance sheet
and statement of operations of the Company for the six (6) months ended June 30,
2015 (the “2015 Financial Statements”).  The Company Annual Financial Statements
and the 2015 Financial Statements are attached as Section 2.7 of the Company
Disclosure Schedule.  Prior to the Closing Date, the Company Stockholder will
cause the Company to deliver to the Parent, if required under Regulation S-X, as
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
the unaudited consolidated balance sheets and statements of operations of the
Company and WRG for the nine (9) months ended September 30, 2015  (collectively,
together with the 2015 Financial Statements, the “Interim Financial
Statements”).  The Company Annual Financial Statements and the Interim Financial
Statements have been, and when delivered, will fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company and as of the respective dates thereof and for the periods referred to
therein.  The Annual





9




--------------------------------------------------------------------------------







Financial Statements are capable of being audited by the Parent Auditors in
accordance with Regulation S-X as promulgated under the Securities Act, and are
consistent in all material respects with the books and records of the Company.
To the knowledge of the Company Stockholder, the Company Annual Financial
Statements and the Interim Financial Statements may be retroactively adjusted to
be in accordance with GAAP.

2.8

Absence of Certain Changes.  Since June 30, 2015, and except as set forth in
Section 2.8 of the Company Disclosure Schedule, (a) to the knowledge of the
Company, there has occurred no event or development which, individually or in
the aggregate, has had, or could reasonably be expected to have in the future, a
Company Material Adverse Effect, and (b) neither the Company nor WRG has taken
any of the actions set forth in paragraphs (a) through (n) of Section 4.4.

2.9

Undisclosed Liabilities.  Except as set forth in Section 2.9 of the Disclosure
Schedule, the Company has not had any liability (whether known or unknown,
whether absolute or contingent, whether liquidated or unliquidated and whether
due or to become due), except for (a) liabilities shown on the Company June 30,
2015 Balance Sheet referred to in Section 2.7, (b) liabilities not exceeding
$25,000 in the aggregate that have arisen since June 30, 2015 in the Ordinary
Course of Business and (c) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by GAAP to be reflected on a
balance sheet.

2.10

Tax Matters.  

(a)

For purposes of this Agreement, the following terms shall have the following
meanings:

(i)

“Taxes” means all taxes, charges, fees, levies or other similar assessments or
liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added or VAT, excise, real property, personal property, sales,
use, transfer, withholding, employment, unemployment insurance, social security,
business license, business organization, environmental, workers compensation,
payroll, profits, license, lease, service, service use, severance, stamp,
occupation, windfall profits, customs, duties, franchise and other taxes imposed
by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof.

(ii)

“Tax Returns” means all United States of America, state, local or foreign
government reports, returns, declarations, statements or other information
required to be supplied by the Company or the Company Stockholder to a taxing
authority in connection with the Taxes.

(b)

Except as set forth in Section 2.10 of the Company Disclosure Schedule, the
Company Stockholder or the Company has filed on a timely basis (taking into
account any valid extensions) all material Tax Returns that it was required to
file, and all such Tax Returns were complete and accurate in all material
respects.  The Company is not and has never been a member of a group of
corporations with which it has filed (or been required to file) consolidated,
combined or unitary Tax Returns, other than a group of which only the Company
and the WRG are or were members.  The Company Stockholder and the Company, as
applicable, have paid on a timely basis all Taxes that were due and payable in
accordance with the Tax Returns.  The unpaid Taxes of the Company for tax
periods through the Company Balance Sheet Date do not exceed the accruals and
reserves for Taxes (excluding accruals and reserves for deferred Taxes
established to reflect timing differences between book and Tax





10




--------------------------------------------------------------------------------







income) set forth on the Company Balance Sheet.  Except as set forth in Section
2.10 of the Company Disclosure Schedule, the Company Stockholder has no actual
or potential liability for any Tax obligation of any taxpayer other than the
Company and WRG (including without limitation any affiliated group of
corporations or other entities that included the Company or WRG during a prior
period).  All Taxes that the Company or WRG is or was required by law to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Entity.

(c)

Except as set forth in Section 2.10 of the Company Disclosure Schedule, the
Company Stockholder has delivered or made available to the Parent complete and
accurate copies of all federal income Tax Returns, examination reports and
statements or notices of deficiencies assessed or proposed to be assessed
against or agreed to by the Company Stockholder or the Company since the date of
the Company’s incorporation (the “Organization Date”).  No examination or audit
of any Tax Return of the Company Stockholder or the Company by any Governmental
Entity is currently in progress or, to the knowledge of the Company, threatened
or contemplated.  Neither the Company Stockholder nor the Company has been
informed by any jurisdiction that the jurisdiction believes that the Company or
the Company Stockholder was required to file any Tax Return that was not filed.
 Neither the Company nor the Company Stockholder has waived any statute of
limitations with respect to Taxes or agreed to an extension of time with respect
to a Tax assessment or deficiency.

(d)

The Company: (i) is not a “consenting corporation” within the meaning of Section
341(f) of the Code, and none of the assets of the Company are subject to an
election under Section 341(f) of the Code; (ii) has not been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(l)(A)(ii) of the
Code; (iii) has not made any payments, is obligated to make any payments, or is
a party to any agreement that could obligate it to make any payments that may be
treated as an “excess parachute payment” under Section 280G of the Code;
(iv) has no actual or potential liability for any Taxes of any person (other
than the Company ) under Treasury Regulation Section 1.1502-6 (or any similar
provision of federal, state, local, or foreign law), or as a transferee or
successor, by contract, or otherwise; (v) is not or has not been required to
make a basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or
Treasury Regulation Section 1.337(d)-2(b); (vi) there are no Tax rulings of
which Company is a subject, requests for rulings by Company, or closing
agreements entered into by Company that could affect such entity’s liability for
Taxes for any period after the Closing Date; (vii) the Company has not engaged
in a reportable transaction; (viii) no power of attorney with respect to any Tax
matter is currently in force with respect to the Company that would, in any
manner, bind, obligate, or restrict Parent.

(e)

None of the assets of the Company: (i) is property that is required to be
treated as being owned by any other person pursuant to the provisions of former
Section 168(f)(8) of the Code; (ii) is “tax-exempt use property” within the
meaning of Section 168(h) of the Code; or (iii) directly or indirectly secures
any debt the interest on which is tax exempt under Section 103(a) of the Code.

(f)

Neither the Company nor the Company Stockholder (i) has undergone a change in
its or his method of accounting resulting in an adjustment to its taxable income
pursuant to Section 481 of the Code, (ii) has any knowledge that any taxing
authority has proposed any such adjustment or change, which proposal is
currently pending; and (iii) has an application pending with any taxing
authority requesting permission for any change in accounting methods that
relates to the Company.

(g)

No state or federal “net operating loss” of the Company determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable provisions of state law as a result of any “ownership change”
within the meaning of Section 382(g) of the Code or comparable provisions of any
state law occurring prior to the Closing Date.





11




--------------------------------------------------------------------------------







(h)

The Company Stockholder and the Company have not taken any reporting position on
a Tax Return, which reporting position (i) if not sustained would be reasonably
likely, absent disclosure, to give rise to a penalty for substantial
understatement of federal income Tax under and within the meaning of
Section 6662 of the Code (or any predecessor statute or any corresponding
provision of any such predecessor statute, or state, local, or foreign Tax law),
and (ii) have not been adequately disclosed on such Tax Return in accordance
with Section 6662(d)(2)(B) of the Code (or corresponding provision of any such
predecessor statute, or state, local, or foreign Tax law).

(i)

The Company is not a direct or indirect beneficiary of a guarantee of Tax
benefits or any other arrangement that has the same economic effect (including
an indemnity from a seller or lessee of property, or other insurance) with
respect to any transaction or tax opinion relating to the Company. The Company
does not own any “corporate acquisition indebtedness” within the meaning of
Section 279 of the Code.  

(j)

 The Company has never been (i) a “passive foreign investment company,” (ii) a
“foreign personal holding company,” (iii) a “foreign sales corporation,” (iv) a
“foreign investment company,” or (v) a Person other than a United States Person,
each within the meaning of the Code.

(k)

There are no Encumbrances for Taxes (other than for current Taxes not yet due
and payable) upon the Company’ assets or real property.

2.11

Assets.  The Company owns or leases all tangible assets reasonably necessary for
the conduct of its business as presently conducted.  Except as set forth in
Section 2.11 of the Company Disclosure Schedule, each such tangible asset is
free from material defects, has been maintained in accordance with normal
industry practice, is in good operating condition and repair (subject to normal
wear and tear) and is suitable for the purposes for which it presently is used.
 Except as set forth in Section 2.11 of the Company Disclosure Schedule and in
the Pledge Agreement, no asset of the Company (tangible or intangible)
(including without limitation any shares or other equity interests in or
securities of or any corporation, partnership, association or other business
organization or division thereof), is subject to any Security Interest.

2.12

Owned Real Property.  The Company does not own any real property.

2.13

Real Property Leases.  Section 2.13 of the Company Disclosure Schedule lists all
real property leased or subleased to or by the Company and lists the term of
such lease, any extension and expansion options, and the rent payable
thereunder.  The Company has delivered or made available to the Parent complete
and accurate copies of the leases and subleases listed in Section 2.13 of the
Company Disclosure Schedule.  With respect to each lease and sublease listed in
Section 2.13 of the Company Disclosure Schedule:

(a)

the lease or sublease is a legal, valid, binding and enforceable obligation of
the Company party thereto and is in full force and effect;

(b)

the lease or sublease will continue to be legal, valid, binding, enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing, and the Closing
will not, after the giving of notice, with lapse of time, or otherwise, result
in a breach or default by the Company or, to the knowledge of the Company, any
other party under such lease or sublease;





12




--------------------------------------------------------------------------------







(c)

the Company, and to the knowledge of the Company and Company Stockholder, any
other party, is not in breach or violation of, or default under, any such lease
or sublease, and no event has occurred, is pending or, to the knowledge of the
Company, is threatened, which, after the giving of notice, with lapse of time,
or otherwise, would constitute a breach or default by the Company or, to the
knowledge of the Company and Company Stockholder, any other party under such
lease or sublease, except for any breach, violation or default that has not had
and would not reasonably be anticipated to have a Company Material Adverse
Effect;

(d)

the Company has not assigned, transferred, conveyed, mortgaged, deeded in trust
or encumbered any interest in the leasehold or subleasehold; and

(e)

to the knowledge of the Company, there is no Security Interest, easement,
covenant or other restriction applicable to the real property subject to such
lease, except for recorded Security Interests, leases, easements, covenants and
other restrictions which do not materially impair the current uses or the
occupancy by the Company or a Company Subsidiary of the property subject
thereto.

2.14

Contracts.  

(a)

Section 2.14 of the Company Disclosure Schedule lists the following agreements
(written or oral) to which the Company or WRG is a party as of the date of this
Agreement (other than the Transaction Documents (as hereinafter defined)):

(i)

any agreement (or group of related agreements) for the lease of personal
property from or to third parties (A) which provides for lease payments in
excess of $25,000 per annum or (B) which has a remaining term longer than 12
months and is not cancellable without penalty by the Company on sixty (60) days
or less prior written notice;

(ii)

any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services (A) which calls for
performance over a period of more than one year, is not cancellable without
penalty by the Company on sixty (60) days or less prior written notice and
involves more than the sum of $25,000, or (B) in which the Company has granted
manufacturing rights, “most favored nation” pricing provisions or exclusive
marketing or distribution rights relating to any products or territory or has
agreed to purchase a minimum quantity of goods or services or has agreed to
purchase goods or services exclusively from a certain party;

(iii)

any agreement which, to the knowledge of the Company, establishes a material
joint venture or legal partnership;

(iv)

any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) involving more than
$25,000 or under which it has imposed (or may impose) a Security Interest on any
of its assets, tangible or intangible;

(v)

any agreement that purports to limit in any material respect the right of the
Company to engage in any line of business, or to compete with any person or
operate in any geographical location;





13




--------------------------------------------------------------------------------







(vi)

any employment agreement, executive agreement (including without limitation
Chief Operating Officer agreement) or consulting agreement which provides for
payments in excess of $50,000 per annum (other than employment or consulting
agreements terminable on less than thirty (30) days’ notice);

(vii)

any agreement involving any officer, director or stockholder of the Company or
any affiliate (as defined in Rule 12b-2 under the Exchange Act) thereof (an
“Affiliate”) (other than stock subscription, stock option, restricted stock,
warrant or stock purchase agreements the forms of which have been made available
to Parent);

(viii)

any agreement or commitment for capital expenditures in excess of $25,000, for a
single project (it being represented and warranted that the liability under all
undisclosed agreements and commitments for capital expenditures does not exceed
$100,000 in the aggregate for all projects);

(ix)

any agreement under which the consequences of a default or termination would
reasonably be expected to have a Company Material Adverse Effect;

(x)

any agreement which contains any provisions requiring the Company to indemnify
any other party thereto (excluding indemnities contained in agreements for the
purchase, sale or license of products entered into in the Ordinary Course of
Business);

(xi)

any agreement, other than as contemplated by this Agreement, relating to the
future sales of securities of the Company; and

(xii)

any other agreement (or group of related agreements) (A) under which the Company
is obligated to make payments or incur costs in excess of $25,000 in any year or
(B) not entered into in the Ordinary Course of Business, in each case which is
not otherwise described in clauses (i) through (xi).

(b)

The Company has delivered or made available to the Parent a complete and
accurate copy of each agreement listed in Section 2.14 of the Company Disclosure
Schedule.  With respect to each agreement so listed, except as set forth in
Section 2.14 of the Company Disclosure Schedule:  (i) the agreement is a legal,
valid, binding and enforceable obligation of the Company and in full force and
effect, except as such enforceability may be limited under applicable
bankruptcy, insolvency and similar laws, rules or regulations affecting
creditors’ rights and remedies generally and to general principles of equity
whether applied in a court of law or a court of equity; (ii) the agreement will
continue to be legal, valid, binding and enforceable obligation of the Company,
except as such enforceability may be limited under applicable bankruptcy,
insolvency and similar laws, rules or regulations affecting creditors’ rights
and remedies generally and to general principles of equity, whether applied in a
court of law or a court of equity and will be in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing; and (iii) neither the Company nor, to
the knowledge of the Company Stockholder, any other party, is in breach or
violation of, or default under, any such agreement, and no event has occurred,
is pending or, to the knowledge of the Company, is threatened, which, after the
giving of notice, with lapse of time, or otherwise, would constitute a breach or
default by the Company or, to the knowledge of the Company, any other party
under such contract, except for any breach, violation or default that has not
had and would not reasonably be anticipated to have a Company Material Adverse
Effect.





14




--------------------------------------------------------------------------------







2.15

Accounts Receivable.  Except as disclosed on Schedule 2.15 to the Company
Disclosure Schedules, all accounts receivable of the Company reflected on the
Company Balance Sheet as at December 31, 2014, and to be reflected on the most
recent Company balance sheet included in the Interim Financial Statements, are
and shall be valid receivables subject to no setoffs or counterclaims and are
current and collectible (within 90 days after the date on which it first became
due and payable), net of the applicable reserve for bad debts on the Company
Balance Sheet.  Except as disclosed on Schedule 2.15 to the Company Disclosure
Schedules, (which Company Disclosure Schedule may be updated by the Company
Stockholder through the date of the latest Interim Financial Statement), all
accounts receivable reflected in the financial or accounting records of the
Company that have arisen since December 31, 2014 are and shall be valid
receivables subject to no setoffs or counterclaims and are collectible (within
90 days after the date on which it first became due and payable), net of a
reserve for bad debts in an amount proportionate to the reserve shown on the
Company Balance Sheet including in the latest Interim Financial Statement.

2.16

Powers of Attorney.  Except as set forth in Section 2.16 of the Company
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company.

2.17

Insurance.  Section 2.17 of the Company Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Company is a party.  Such insurance policies are of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company.  There is no material claim pending under any
such policy as to which coverage has been questioned, denied or disputed by the
underwriter of such policy.  All premiums due and payable under all such
policies have been paid, neither the Company nor the Company Stockholder may be
liable for retroactive premiums or similar payments, and the Company is
otherwise in compliance in all material respects with the terms of such
policies.  The Company and the Company Stockholder have no knowledge of any
threatened termination of, or material premium increase with respect to, any
such policy.  Each such policy will continue to be enforceable and in full force
and effect immediately following the Effective Time in accordance with the terms
thereof as in effect immediately prior to the Effective Time.

2.18

Warranties.  No product or service sold or delivered by the Company is subject
to any guaranty, warranty, right of credit or other indemnity other than the
applicable standard terms and conditions of sale of the Company or the
appropriate Subsidiary, which are set forth in Section 2.18 of the Company
Disclosure Schedule.

2.19

Litigation.  Except as set forth in Section 2.19 of the Company Disclosure
Schedule, as of the date of this Agreement, there is no action, suit,
proceeding, claim, arbitration or investigation before any Governmental Entity
or before any arbitrator (a “Legal Proceeding”) which is pending or, to the
knowledge of the Company Stockholder, threatened against the Company or WRG
which (a) seeks either damages in excess of $25,000 individually or $50,000 in
the aggregate, (b) if determined adversely to the Company, could have,
individually or in the aggregate, a Company Material Adverse Effect or (c) in
any manner challenges or seeks to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement.

2.20

Employees.

(a)

Section 2.20 of the Company Disclosure Schedule contains a list of all employees
of the Company whose annual rate of compensation exceeds $50,000 per year, along
with the





15




--------------------------------------------------------------------------------







position of each such person.  Each such person is a party to a non-disclosure
and assignment of inventions agreement with the Company.  To the knowledge of
the Company, no key employee (within the meaning of Section 416 of the Code) or
group of employees acting in concert has any plans to terminate employment with
the Company.

(b)

The Company is not a party to or bound by any collective bargaining agreement,
nor has any of them experienced any strikes, grievances, claims of unfair labor
practices or other collective bargaining disputes.  To the knowledge of the
Company and Company Stockholder, (i) no organizational effort has been made or
threatened, either currently or within the past two years, by or on behalf of
any labor union with respect to employees of the Company, and (ii) to the
knowledge of the Company Stockholder, there are no circumstances or facts which
could individually or collectively give rise to a suit against the Company by
any current or former employee or applicant for employment based on
discrimination prohibited by fair employment practices laws.

2.21

Employee Benefits.

(a)

For purposes of this Agreement, the following terms shall have the following
meanings:

(i)

“Employee Benefit Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), and any other written or oral plan, agreement or
arrangement providing  direct or indirect compensation for services rendered,
including without limitation insurance coverage, severance benefits, disability
benefits, deferred compensation, bonuses, stock options, stock purchase, phantom
stock, stock appreciation or other forms of incentive compensation or
post-retirement compensation.

(ii)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(iii)

“ERISA Affiliate” means any entity which is, or at any applicable time was, a
member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (3) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included the Company or a Company
Subsidiary.

(b)

Section 2.21(b) of the Company Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans maintained, or contributed to, by
the Company, WRG or any ERISA Affiliate (collectively, the “Company Benefit
Plans”).  Complete and accurate copies of (i) all Company Benefit Plans which
have been reduced to writing, (ii) written summaries of all unwritten Company
Benefit Plans, (iii) all related trust agreements, insurance contracts and
summary plan descriptions, and (iv) all annual reports filed on IRS Form 5500,
5500C or 5500R and (for all funded plans) all plan financial statements for the
last five plan years for each Company Benefit Plan, have been made available to
the Parent.  Except as set forth on Section 2.21(b) of the Company Disclosure
Schedule, each Company Benefit Plan has been administered in all material
respects in accordance with its terms and each of the Company, and the ERISA
Affiliates have in all material respects met their obligations with respect to
such Company Benefit Plan and have made all required contributions thereto not
later than the due date therefor (including extensions).  The Company, each
ERISA Affiliate and each Company Benefit Plan are in compliance in all material
respects with the currently applicable provisions of ERISA and the Code and the
regulations thereunder (including without limitation Section 4980B of the





16




--------------------------------------------------------------------------------







Code, Subtitle K, Chapter 100 of the Code and Sections 601 through 608 and
Section 701 et seq. of ERISA).  All filings and reports as to each Company
Benefit Plan required to have been submitted to the Internal Revenue Service or
to the United States Department of Labor have been duly submitted.

(c)

To the knowledge of the Company Stockholder, there are no Legal Proceedings
(except claims for benefits payable in the normal operation of the Company
Benefit Plans and proceedings with respect to qualified domestic relations
orders, qualified medical support orders or similar benefit directives) against
or involving any Company Benefit Plan or asserting any rights or claims to
benefits under any Company Benefit Plan that could give rise to any material
liability.

(d)

Neither the Company nor any ERISA Affiliate has ever maintained an Employee
Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.

(e)

At no time has the Company or any ERISA Affiliate been obligated to contribute
to any “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).

(f)

There are no unfunded obligations under any Company Benefit Plan providing
benefits after termination of employment to any employee of the Company (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code or other
applicable Law and insurance conversion privileges under state law.  The assets
of each Company Benefit Plan which is funded are reported at their fair market
value on the books and records of such Company Benefit Plan.

(g)

No act or omission has occurred and no condition exists with respect to any
Company Benefit Plan maintained by the Company or any ERISA Affiliate that would
subject the Company or any ERISA Affiliate to (i) any material fine, penalty,
tax or liability of any kind imposed under ERISA or the Code or (ii) any
contractual indemnification or contribution obligation protecting any fiduciary,
insurer or service provider with respect to any Company Benefit Plan.

(h)

No Company Benefit Plan is funded by, associated with or related to a “voluntary
employee’s beneficiary association” within the meaning of Section 501(c)(9) of
the Code.

(i)

Each Company Benefit Plan is amendable and terminable unilaterally by the
Company at any time without liability to the Company as a result thereof and no
Company Benefit Plan, plan documentation or agreement, summary plan description
or other written communication distributed generally to employees by its terms
prohibits the Company from amending or terminating any such Company Benefit
Plan.

(j)

Section 2.14 or Section 2.21(j) of the Company Disclosure Schedule discloses
each: (i) agreement with any stockholder, director, executive officer or other
key employee of the Company (A) the benefits of which are contingent, or the
terms of which are materially altered, upon the occurrence of a transaction
involving the Company of the nature of any of the transactions contemplated by
this Agreement, (B) providing any term of employment or compensation guarantee
or (C) providing severance benefits or other benefits after the termination of
employment of such director, executive officer or key employee; (ii) agreement,
plan or arrangement under which any person may receive payments from the Company
that may be subject to the tax imposed by Section 4999 of the Code or included
in the determination of such person’s “parachute payment” under Section 280G of
the Code; and (iii) agreement or plan binding the Company, including without
limitation any stock option plan, stock appreciation right plan, restricted
stock plan, stock purchase plan, severance benefit plan or Company Benefit Plan,
any of the benefits of which will be increased, or the vesting of the benefits
of which will be





17




--------------------------------------------------------------------------------







accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement.  The accruals
for vacation, sickness and disability expenses are accounted for on the Company
Balance Sheet and are adequate and materially reflect the expenses associated
therewith in accordance with GAAP.

2.22

Inventories.  The Inventories of the Company consists of manufactured and
purchased parts, and finished goods, all of which is merchantable and fit for
the purpose for which it was procured or manufactured, and none of which is
slow-moving, obsolete, damaged, or defective, subject only to the reserve for
inventory write-down set forth on the face of the June 30, 2015 Balance Sheet
(rather than in any notes thereto) as adjusted for the passage of time through
the Closing Date in accordance with the past custom and practice of the Company.

2.23

Environmental Matters.  

(a)

The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.  There is no pending or, to the knowledge of the
Company, threatened civil or criminal litigation, written notice of violation,
formal administrative proceeding, or investigation, inquiry or information
request by any Governmental Entity, relating to any Environmental Law involving
the Company or WRG, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.  For purposes of this
Agreement, “Environmental Law” means any Law relating to the environment,
including without limitation any Law pertaining to (i) treatment, storage,
disposal, generation and transportation of industrial, toxic or hazardous
materials or substances or solid or hazardous waste; (ii) air, water and noise
pollution; (iii) groundwater and soil contamination; (iv) the release or
threatened release into the environment of industrial, toxic or hazardous
materials or substances, or solid or hazardous waste, including without
limitation emissions, discharges, injections, spills, escapes or dumping of
pollutants, contaminants or chemicals; (v) the protection of wild life, marine
life and wetlands, including without limitation all endangered and threatened
species; (vi) storage tanks, vessels, containers, abandoned or discarded
barrels, and other closed receptacles; (vii) the reclamation of mines; (viii)
health and safety of employees and other persons; and (ix) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).   

(b)

Without independent investigation by the Company or the Company Stockholder,
there are no documents that contain any environmental reports, investigations or
audits relating to premises currently or previously owned or operated by the
Company or a Company Subsidiary (whether conducted by or on behalf of the
Company or a Company Subsidiary or a third party, and whether done at the
initiative of the Company or a Company Subsidiary or directed by a Governmental
Entity or other third party) which were issued or conducted during the past five
years and which the Company has possession of or access to.  

(c)

There is no material environmental liability with respect to any solid or
hazardous waste transporter or treatment, storage or disposal facility that has
been used by the Company or WRG.





18




--------------------------------------------------------------------------------







2.24

Customers.  Section 2.24 of the Company Disclosure Schedule sets forth a list of
each customer that accounted for more than 5% of the consolidated revenues of
the Company during the last full fiscal year and the amount of revenues
accounted for by such customer during such period.  No such customer has
notified the Company in writing within the past year that it will stop buying
products or services from the Company.  

2.25

Permits.  Section 2.25 of the Company Disclosure Schedule sets forth a list of
all authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including, without limitation, manufacturing approvals and
authorizations, pricing and reimbursement approvals, labeling approvals,
registration notifications or their foreign equivalent, and including those
issued or required under Environmental Laws and those relating to the occupancy
or use of owned or leased real property) from any Governmental Entity
(“Permits”) issued to or held by the Company.  Such listed Permits are the only
material Permits that are required for the Company and the Company Subsidiaries
to conduct their respective businesses as presently conducted except for those
the absence of which, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.  Each such
Permit is in full force and effect and, to the knowledge of the Company, no
suspension or cancellation of such Permit is threatened and, to the knowledge of
the Company, there is no reasonable basis for believing that such Permit will
not be renewable upon expiration.  Except for such instances as would not
reasonably be expected to have a Company Material Adverse Effect, each such
Permit will continue in full force and effect immediately following the Closing.

2.26

Certain Business Relationships with Affiliates.  Except as listed in Section
2.26 of the Company Disclosure Schedule, no Affiliate of the Company owns any
material property or right, tangible or intangible, which is used in the
business of the Company, (b)  has any claim or cause of action against the
Company, or (c) owes any money to, or is owed any money by, the Company.
 Section 2.26 of the Company Disclosure Schedule describes any transactions
involving the receipt or payment in excess of $25,000 in any fiscal year between
the Company and any Affiliate of the Company thereof which have occurred or
existed since the Organization Date, other than employment agreements or other
compensation arrangements.

2.27

Brokers’ Fees.  Except as listed in Section 2.27 of the Company Disclosure
Schedule neither the Company nor the Company Stockholder has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

2.28

Books and Records.  The minute books and other similar records of the Company
contain, in all material respects, complete and accurate records in all material
respects of all actions taken at any meetings of the Company’s Company
Stockholder, board of directors or any committees thereof and of all written
consents executed in lieu of the holding of any such meetings.  

2.29

Intellectual Property.  

(a)

The Company owns, is licensed or otherwise possesses legally enforceable rights
to use, license and exploit all issued patents, copyrights, trademarks, service
marks, trade names, trade secrets, and registered domain names and all
applications for registration therefor (collectively, the “Intellectual Property
Rights”) and all computer programs and other computer software, databases,
know-how, proprietary technology, formulae, and development tools, together with
all goodwill related to any of the foregoing (collectively, the “Intellectual
Property”), in each case as is necessary to conduct the





19




--------------------------------------------------------------------------------







Company’s business as presently conducted, the absence of which would be
considered reasonably likely to result in a Company Material Adverse Effect.

(b)

Section 2.29(b) of the Company Disclosure Schedule sets forth, with respect to
all issued patents and all registered copyrights, trademarks, service marks and
domain names registered with any Governmental Entity by the Company or for which
an application for registration has been filed with any Governmental Entity by
the Company, (i) the registration or application number, the date filed and the
title, if applicable, of the registration or application and (ii) the names of
the jurisdictions covered by the applicable registration or application.
 Section 2.29(b) of the Company Disclosure Schedule identifies each agreement
currently in effect containing any ongoing royalty or payment obligations of the
Company in excess of $25,000 per annum with respect to Intellectual Property
Rights and Intellectual Property that are licensed or otherwise made available
to the Company.

(c)

Except as set forth on Section 2.29(c) of the Company Disclosure Schedule, all
Intellectual Property Rights of the Company that have been registered by them
with any Governmental Entity are valid and subsisting, except as would not
reasonably be expected to have a Company Material Adverse Effect. As of the
Effective Date, in connection with such registered Intellectual Property Rights,
all necessary registration, maintenance and renewal fees will have been paid,
and all necessary documents and certificates will have been filed with the
relevant Governmental Entities.

(d)

The Company is not in breach, or will as a result of the consummation of the
Merger or other transactions contemplated by this Agreement be in breach, in any
material respect of any license, sublicense or other agreement relating to the
Intellectual Property Rights of the Company and the Company Subsidiaries, or any
licenses, sublicenses or other agreements as to which the Company is a party and
pursuant to which the Company uses any patents, copyrights (including software),
trademarks or other intellectual property rights of or owned by third parties
(the “Third Party Intellectual Property Rights”), the breach of which would be
reasonably likely to result in a Company Material Adverse Effect.

(e)

Except as set forth on Section 2.29(e) of the Company Disclosure Schedule, the
Company has not been named as a defendant in any suit, action or proceeding
which involves a claim of infringement or misappropriation of any Third Party
Intellectual Property Right and the Company has not  received any notice or
other communication (in writing or otherwise) of any actual or alleged
infringement, misappropriation or unlawful or unauthorized use of any Third
Party Intellectual Property Right.  With respect to its product candidates and
products in research or development, after the same are marketed, the Company
will not, to its knowledge, infringe any Third Party Intellectual Property
Rights in any material manner.

(f)

To the knowledge of the Company Stockholder, except as set forth on Section
2.29(f) of the Company Disclosure Schedule, no other person is infringing,
misappropriating or making any unlawful or unauthorized use of any Intellectual
Property Rights of the Company and the Company Subsidiaries in a manner that has
a material impact on the business of the Company or WRG, except for such
infringement, misappropriation or unlawful or unauthorized use as would not be
reasonably expected to have a Company Material Adverse Effect.

2.30

Disclosure.  No representation or warranty by the Company contained in this
Agreement, and no statement contained in the Company Disclosure Schedule,  or
any other document, certificate or other instrument delivered or to be delivered
by or on behalf of the Company pursuant to this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.
 





20




--------------------------------------------------------------------------------







2.31

Duty to Make Inquiry.  To the extent that the representations or warranties in
this Article II are qualified by “knowledge” or “belief,” the Company and the
Company Stockholder represents and warrants that they have each made reasonable
inquiry and investigation concerning the matters to which such representations
and warranties relate, including, but not limited to, reasonable inquiry by its
directors, officers and key personnel.




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARENT
AND MERGERCO

The Parent represents and warrants to the Company that the statements contained
in this Article III are true and correct, except as set forth in the disclosure
schedule provided by the Parent to the Company on the date hereof (the “Parent
Disclosure Schedule”).  The Parent Disclosure Schedule shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Article III; and to the extent that it is clear from the context thereof
that such disclosure also applies to any other numbered paragraph contained in
this Article III, the disclosures in any numbered paragraph of the Disclosure
Schedule shall qualify such other corresponding numbered paragraph in this
Article III.  For purposes of this Article III, the phrase “to the knowledge of
the Parent” or any phrase of similar import shall be deemed to refer to the
actual knowledge of any officer or director of the Parent as well as any other
knowledge which such person would have possessed had such person made reasonable
inquiry of appropriate officers, directors, key employees, accountants and
attorneys of the Parent with respect to the matter in question.

3.1

Organization, Qualification and Corporate Power.  The Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida and MergerCo is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.  Each of the Parent
and MergerCo is duly qualified to conduct business and is in good standing under
the laws of each jurisdiction in which the nature of its businesses or the
ownership or leasing of its properties requires such qualification.  Each of the
Parent and MergerCo has all requisite corporate power and authority to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it.  The Parent has furnished or made available to the Company
complete and accurate copies of its articles of incorporation and bylaws.
 Neither the Parent nor MergerCo is in default under or in violation of any
provision of its certificate or articles of incorporation, as amended to date,
or its bylaws, as amended to date.  

3.2

Capitalization.  As of the date of this Agreement, and prior to giving effect to
the issuance of the Series A Preferred Stock, the authorized capital stock of
the Parent consists of (i) 250,000,000 shares of Parent Common Stock, of which
20,148,675 shares are issued and outstanding as at December 17, 2015, excluding
(i) 2,000,000 additional shares of DSH Common Stock sold to certain
institutional investors for $2.50 pursuant to a registered direct offering and a
Section 424B prospectus supplement filed with the SEC on December 20, 2015 (the
“December Pro Supp”), (ii) 1,036,140 shares of DSH Common Stock issuable upon
the exercise of outstanding options or warrants, and (iii) 1,500,000 shares of
DSH Common Stock issuable upon exercise of warrants to be issued in a private
placement described in the December Pro Supp; and (ii) 30,000,000 shares of
preferred stock, $0.001 par value per share, containing such rights and
privileges as the board of director of Buyer may determine from time to time, of
which no shares of preferred stock are outstanding.  The Parent Common Stock is
presently eligible for quotation and trading on the Nasdaq Capital Markets.
(“Nasdaq”)





21




--------------------------------------------------------------------------------







and is not subject to any notice of suspension or delisting.  All of the issued
and outstanding shares of Parent Common Stock are duly authorized, validly
issued, fully paid, non-assessable and free of all preemptive rights.  Except as
contemplated and actually disclosed by the Transaction Documents or as described
in Section 3.2 of the Parent Disclosure Schedule, there are no outstanding or
authorized options, warrants, rights, agreements or commitments to which the
Parent is a party or which are binding upon the Parent providing for the
issuance or redemption of any of its capital stock.  Except as set forth in
Section 3.2 of the Parent Disclosure Schedule, there are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the Parent.  Except as contemplated and actually disclosed by the Transaction
Documents, there are no agreements to which the Parent is a party or by which it
is bound with respect to the voting (including without limitation voting trusts
or proxies), registration under the Securities Act, or sale or transfer
(including without limitation agreements relating to pre-emptive rights, rights
of first refusal, co-sale rights or “drag-along” rights) of any securities of
the Parent.  There are no agreements among other parties, to which the Parent is
not a party and by which it is not bound, with respect to the voting (including
without limitation voting trusts or proxies) or sale or transfer (including
without limitation agreements relating to rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of the Parent.  All of the
issued and outstanding shares of Parent Common Stock were issued and remain in
compliance with applicable federal and state securities laws.  The shares of
Parent Common Stock to be issued at the Closing pursuant to Section 1.5 hereof,
when issued and delivered in accordance with the terms hereof and of the
Certificate of Merger, shall be duly and validly issued, fully paid and
non-assessable and free of all preemptive rights and will be issued in
compliance with applicable federal and state securities laws.  

3.3

Authorization of Transaction.  Each of the Parent and MergerCo has all requisite
power and authority to execute and deliver this Agreement and (in the case of
the Parent) and all other agreements referenced herein, including without
limitation the Transaction Documents, and to perform its obligations hereunder
and thereunder.  The execution and delivery by the Parent and MergerCo of this
Agreement and the other Transaction Documents, and the consummation by the
Parent and MergerCo of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action on the part
of the Parent and MergerCo, respectively.  Each of the documents included in the
Transaction Documents has been duly and validly executed and delivered by the
Parent or MergerCo, as the case may be, and constitutes a valid and binding
obligation of the Parent or MergerCo, as the case may be, enforceable against
them in accordance with its terms, except as such enforceability may be limited
under applicable bankruptcy, insolvency and similar laws, rules or regulations
affecting creditors’ rights and remedies generally and to general principles of
equity, whether applied in a court of law or a court of equity.

3.4

Noncontravention.  Subject to the filing of the Certificate of Merger as
required by the Nevada Act, neither the execution and delivery by the Parent or
MergerCo, as the case may be, of this Agreement or the Transaction Documents,
nor the consummation by the Parent or MergerCo, as the case may be, of the
transactions contemplated hereby or thereby, will (a) conflict with or violate
any provision of the organizational documents or bylaws of the Parent or
MergerCo, as the case may be, (b) require on the part of the Parent or MergerCo,
as the case may be, any filing with, or permit, authorization, consent or
approval of, any Governmental Entity, other than required notification to the
Financial Industry Regulatory Authority (“FINRA”), for which Parent and MergerCo
are responsible and which Parent and MergerCo will provide when necessary,
(c) conflict with, result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party any right to terminate, modify or cancel,
or require any notice, consent or waiver under, any contract or instrument to
which the Parent or MergerCo, as the case may be, is a party or by which either
is bound or to which any of their assets are subject, except for (i) any
conflict, breach, default, acceleration, termination, modification or
cancellation which would not reasonably be expected to have a Parent Material
Adverse Effect and would not





22




--------------------------------------------------------------------------------







reasonably be expected to adversely affect the consummation of the transactions
contemplated hereby or (ii) any notice, consent or waiver the absence of which
would not reasonably be expected to have a Parent Material Adverse Effect and
would not reasonably be expected to adversely affect the consummation of the
transactions contemplated hereby, (d) result in the imposition of any Security
Interest upon any assets of the Parent or MergerCo or (e) violate any Laws
applicable to the Parent or MergerCo or any of their properties or assets.  For
purposes of this Agreement, “Parent Material Adverse Effect” means a material
adverse effect on the assets, business, condition (financial or otherwise), or
results of operations of the Parent and its subsidiaries, taken as a whole.

3.5

Subsidiaries.

(a)

The Parent has the Subsidiaries listed on Schedule 3.5 to the Parent Disclosure
Schedules (the “Parent Subsidiaries”).  Each of the Parent Subsidiaries is an
entity duly organized, validly existing and in corporate and tax good standing
under the laws of the jurisdiction of its organization and each jurisdiction in
which it conducts business for which such existence and good standing are
required.  MergerCo was formed solely to effectuate the Merger, has not
conducted any business operations since its organization and will not conduct
any business operations except as set forth in this Agreement and the
Transaction Documents.  The Parent has delivered or made available to the
Company Stockholder complete and accurate copies of the charter, bylaws or other
organizational documents of MergerCo.  MergerCo has no assets other than minimal
paid-in capital, has no liabilities or other obligations, and is not in default
under or in violation of any provision of its charter, bylaws or other
organizational documents.  All of the issued and outstanding shares of capital
stock of MergerCo are duly authorized, validly issued, fully paid,
non-assessable and free of preemptive rights.  All shares of MergerCo are owned
by the Parent free and clear of any restrictions on transfer (other than
restrictions under the Securities Act and state securities laws), claims,
Security Interests, options, warrants, rights, contracts, calls, commitments,
equities and demands.  There are no outstanding stock appreciation, phantom
stock or similar rights with respect to MergerCo.  There are no voting trusts,
proxies or other agreements or understandings with respect to the voting of any
capital stock of MergerCo.

(b)

The Parent does not control directly or indirectly or have any direct or
indirect participation or similar interest in any corporation, partnership,
limited liability company, joint venture, trust or other business association
which is not a Subsidiary.

3.6

SEC Reports.   

The Parent has furnished or made available to the Company complete and accurate
copies, as amended or supplemented, of its (a) registration statements on Form
S-1 or other applicable form (collectively, Registration Statements”) for
registering securities under the Securities Act of 1933, as amended (the
“Securities Act”), and (b) all reports required to be filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including (i) Annual
Reports on Form 10-K for the fiscal years ended December 31, 2014 and 2013, as
filed with the SEC, which contained audited balance sheets of the Parent as of
December 31, 2014 and 2013, and the related statements of operation, changes in
shareholders’ equity and cash flows for the years then ended; (ii) Quarterly
Reports on Form 10-Q for the quarterly periods ended March 31, (iii) all other
reports filed by the Parent under Section 13 or subsections (a) or (iv) of
Section 14 of the Exchange Act with the SEC (such of the foregoing filings with
the SEC are collectively referred to herein as the “Parent SEC Reports”).  The
Parent SEC Reports constitute all of the documents required to be filed or
furnished by the Parent with the SEC, including under Section 13 or subsections
(a) or (c) of Section 14 of the Exchange Act, through the date of this
Agreement.  The Parent SEC Reports have complied and remain compliant in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder when filed.  As of the date hereof, there are no
outstanding or unresolved comments in comment letters received from the staff of
the SEC with respect





23




--------------------------------------------------------------------------------







to any of the Parent SEC Reports.  As of their respective dates, the Parent SEC
Reports, including any financial statements, schedules or exhibits included or
incorporated by reference therein, did not contain, and they currently do not
contain, any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  None
of the Parent Subsidiaries is required to file or furnish any forms, reports or
other documents with the SEC.

3.7

Compliance with Laws.  Each of the Parent and its Subsidiaries:

(a)

and the conduct and operations of their respective businesses, are in compliance
with each Law applicable to the Parent, any Parent Subsidiary or any of their
properties or assets, except for any violations or defaults that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Parent Material Adverse Effect;

(b)

has complied with and remains compliant with all federal and state securities
laws and regulations, including being current in all of its reporting
obligations under such federal and state securities laws and regulations;

(c)

has not, and the past and present officers, directors and Affiliates of the
Parent have not, been the subject of, nor does any officer or director of the
Parent have any reason to believe that the Parent or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(d)

has not been the subject of any voluntary or involuntary bankruptcy proceeding,
nor has it been a party to any material litigation;

(e)

has not, and the past and present officers, directors and Affiliates have not,
been the subject of, nor does any officer or director of the Parent have any
reason to believe that the Parent or any of its officers, directors or
Affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency having
regulatory authority over such entity or person;

(f)

does not and will not on the Closing, have any liabilities, contingent or
otherwise, including but not limited to notes payable and accounts payable, and
is not a party to any executory agreements; and

(g)

is not a “shell company” or a “blank check company” as such term is defined by
Rule 419 of the Securities Act.

3.8

Financial Statements.  The audited financial statements and unaudited interim
financial statements of the Parent included in the Parent SEC Reports
(collectively, the “Parent Financial Statements”) (i) complied as to form in all
material respects with applicable accounting requirements and, as appropriate,
the published rules and regulations of the SEC with respect thereto when filed,
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby (except as may be indicated therein or in
the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present in all
material respects the financial condition, results of operations and cash flows
of the Parent as of the respective dates thereof and for the periods referred to
therein, and (iv) are consistent in all material respects with the books and
records of the Parent.





24




--------------------------------------------------------------------------------







3.9

Absence of Certain Changes.  Since the date of the balance sheet contained in
the most recent Parent Report, (a) there has occurred no event or development
which, individually or in the aggregate, has had, or could reasonably be
expected to have in the future, a Parent Material Adverse Effect and (b) neither
the Parent nor MergerCo has taken any of the actions set forth in paragraphs (a)
through (m) of Section 4.6.

3.10

Undisclosed Liabilities.  None of the Parent and its Subsidiaries has any
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for
(a) liabilities shown on the balance sheet contained in the most recent Parent
Report, (b) liabilities which have arisen since the date of the balance sheet
contained in the most recent Parent Report in the Ordinary Course of Business
which do not exceed $25,000 in the aggregate and (c) contractual and other
liabilities incurred in the Ordinary Course of Business which are not required
by GAAP to be reflected on a balance sheet.

3.11

Off-Balance Sheet Arrangements. Neither the Parent nor any of its Subsidiaries
is a party to, or has any commitment to become a party to, any joint venture,
off balance sheet partnership or any similar contract or arrangement (including
any contract or arrangement relating to any transaction or relationship between
or among the Parent and any of its Subsidiaries, on the one hand, and any
unconsolidated affiliate, including any structured finance, special purpose or
limited purpose entity or person, on the other hand, or any "off balance sheet
arrangements" (as defined in Item 303(a) of Regulation S-K under the Exchange
Act)), where the result, purpose or intended effect of such contract is to avoid
disclosure of any material transaction involving, or material liabilities of,
the Parent or any of its Subsidiaries in the Parent’s or such Subsidiary's
published financial statements or other Parent SEC Reports.

3.12

Tax Matters.

(a)

Each of the Parent and its Subsidiaries has filed on a timely basis all Tax
Returns that it was required to file, and all such Tax Returns were complete and
accurate in all material respects.  Neither the Parent nor any of its
Subsidiaries is or has ever been a member of a group of corporations with which
it has filed (or been required to file) consolidated, combined or unitary Tax
Returns, other than a group of which only the Parent and its Subsidiaries are or
were members.  Each of the Parent and its Subsidiaries has paid on a timely
basis all Taxes that were due and payable.  The unpaid Taxes of the Parent and
its Subsidiaries for tax periods through the date of the balance sheet contained
in the most recent Parent Report do not exceed the accruals and reserves for
Taxes (excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on such balance sheet.
 Neither the Parent nor any of its Subsidiaries has any actual or potential
liability for any Tax obligation of any taxpayer (including without limitation
any affiliated group of corporations or other entities that included the Parent
or any of its Subsidiaries during a prior period) other than the Parent and its
Subsidiaries.  All Taxes that the Parent or any of its Subsidiaries is or was
required by law to withhold or collect have been duly withheld or collected and,
to the extent required, have been paid to the proper Governmental Entity.

(b)

The Parent has delivered or made available to the Company complete and accurate
copies of all federal income Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by the Parent or any of its
Subsidiaries since April 10, 2013 (which was the date of the Parent’s
incorporation).  No examination or audit of any Tax Return of the Parent or any
of its Subsidiaries by any Governmental Entity is currently in progress or, to
the knowledge of the Parent, threatened or contemplated.  Neither the Parent nor
any of its Subsidiaries has been informed by any jurisdiction that the
jurisdiction believes that the Parent or its Subsidiaries was required to file
any Tax





25




--------------------------------------------------------------------------------







Return that was not filed.  Neither the Parent nor any of its Subsidiaries has
waived any statute of limitations with respect to Taxes or agreed to an
extension of time with respect to a Tax assessment or deficiency.

(c)

Neither the Parent nor any of its Subsidiaries: (i) has been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(l)(A)(ii) of the
Code; (ii) has made any payments, is obligated to make any payments, or is a
party to any agreement that could obligate it to make any payments that may be
treated as an “excess parachute payment” under Section 280G of the Code;
(iii) has any actual or potential liability for any Taxes of any person (other
than the Parent and its Subsidiaries) under Treasury Regulation Section 1.1502-6
(or any similar provision of federal, state, local or foreign law), or as a
transferee or successor, by contract or otherwise; or (iv) is or has been
required to make a basis reduction pursuant to Treasury Regulation
Section 1.1502-20(b) or Treasury Regulation Section 1.337(d)-2(b).

(d)

None of the assets of the Parent or any of its Subsidiaries: (i) is property
that is required to be treated as being owned by any other person pursuant to
the provisions of former Section 168(f)(8) of the Code; (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code; or (iii) directly or
indirectly secures any debt the interest of which is tax exempt under
Section 103(a) of the Code.

(e)

Neither the Parent nor any of its Subsidiaries has undergone a change in its
method of accounting resulting in an adjustment to its taxable income pursuant
to Section 481 of the Code.

(f)

No state or federal “net operating loss” of the Parent determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable provisions of state law as a result of any “ownership change”
within the meaning of Section 382(g) of the Code or comparable provisions of any
state law occurring prior to the Closing Date.

3.13

Assets.  Each of the Parent and MergerCo owns or leases all tangible assets
necessary for the conduct of its businesses as presently conducted and as
presently proposed to be conducted.  Each such tangible asset is free from
material defects, has been maintained in accordance with normal industry
practice, is in good operating condition and repair (subject to normal wear and
tear) and is suitable for the purposes for which it presently is used.  No asset
of the Parent or MergerCo (tangible or intangible) is subject to any Security
Interest.  

3.14

Owned Real Property.  Except as disclosed in the Parent SEC Reports, neither the
Parent nor any of its Subsidiaries owns any real property.  

3.15

Real Property Leases.  The Parent SEC Reports disclose all real property leased
or subleased to or by the Parent or any of its Subsidiaries and lists the term
of such lease, any extension and expansion options, and the rent payable
thereunder.  The Parent has delivered or made available to the Company complete
and accurate copies of the leases and subleases disclosed in the Parent SEC
Reports.  With respect to each such lease and sublease:

(a)

the lease or sublease is legal, valid, binding, enforceable and in full force
and effect;

(b)

the lease or sublease will continue to be legal, valid, binding, enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing, and the Closing
will not, after the giving of notice, with





26




--------------------------------------------------------------------------------







lapse of time, or otherwise, result in a breach or default by the Parent or any
of its Subsidiaries or, to the knowledge of the Parent, any other party under
such lease or sublease;

(c)

neither the Parent nor any of its Subsidiaries nor, to the knowledge of the
Parent, any other party, is in breach or violation of, or default under, any
such lease or sublease, and no event has occurred, is pending or, to the
knowledge of the Parent, is threatened, which, after the giving of notice, with
lapse of time or otherwise, would constitute a breach or default by the Parent
or any of its Subsidiaries or, to the knowledge of the Parent, any other party
under such lease or sublease;

(d)

neither the Parent nor any of its Subsidiaries has assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the leasehold
or subleasehold; and

(e)

to the knowledge of the Parent, there is no Security Interest, easement,
covenant or other restriction applicable to the real property subject to such
lease, except for recorded easements, covenants and other restrictions which do
not materially impair the current uses or the occupancy by the Parent or any of
its Subsidiaries of the property subject thereto.

3.16

Contracts.  

(a)

The Parent SEC Reports list all material agreements required to be disclosed
under the Exchange Act or the Securities Act to which the Parent or any of its
Subsidiaries is a party as of the date of this Agreement, including:

(i)

any agreement (or group of related agreements) for the lease of personal
property from or to third parties;

(ii)

any agreement establishing a partnership or joint venture;

(iii)

any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) or under which it has
imposed (or may impose) a Security Interest on any of its assets, tangible or
intangible;

(iv) any agreement that purports to limit in any material respect the right of
the Parent to engage in any line of business, or to compete with any person or
operate in any geographical location;

(v)

any employment agreement with executive officers;

(vi)

any agreement under which the consequences of a default or termination would
reasonably be expected to have a Parent Material Adverse Effect;

(vii)

any agreement which contains any provisions requiring the Parent or any of its
Subsidiaries to indemnify any other party thereto (excluding indemnities
contained in agreements for the purchase, sale or license of products entered
into in the Ordinary Course of Business); and

(viii)

any agreement, other than as contemplated by this Agreement and the Transaction
Documents, relating to the sales of securities of the Parent or any of its
Subsidiaries to which the Parent or such Subsidiary is a party.





27




--------------------------------------------------------------------------------







(b)

With respect to each agreement listed in the Parent SEC Reports:  (i) the
agreement is legal, valid, binding and enforceable and in full force and effect;
(ii) the agreement will continue to be legal, valid, binding and enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing; and
(iii) neither the Parent nor any of its Subsidiaries nor, to the knowledge of
the Parent, any other party, is in breach or violation of, or default under, any
such agreement, and no event has occurred, is pending or, to the knowledge of
the Parent, is threatened, which, after the giving of notice, with lapse of time
or otherwise, would constitute a breach or default by the Parent or any of its
Subsidiaries or, to the knowledge of the Parent, any other party under such
contract.

3.17

Accounts Receivable.  All accounts receivable of the Parent and its Subsidiaries
reflected on the Parent SEC Reports are valid receivables subject to no setoffs
or counterclaims and are current and collectible (within 90 days after the date
on which it first became due and payable), net of the applicable reserve for bad
debts on the balance sheet contained in the most recent Parent Report.  All
accounts receivable reflected in the financial or accounting records of the
Parent that have arisen since the date of the balance sheet contained in the
most recent Parent Report are valid receivables subject to no setoffs or
counterclaims and are collectible (within 90 days after the date on which it
first became due and payable), net of a reserve for bad debts in an amount
proportionate to the reserve shown on the balance sheet contained in the most
recent Parent Report.

3.18

Powers of Attorney.  There are no outstanding powers of attorney executed on
behalf of the Parent or any of its Subsidiaries.

3.19

Insurance.  Section 3.19 of the Parent Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Parent or any of its Subsidiaries is a party.  Such insurance policies are of
the type and in amounts customarily carried by organizations conducting
businesses or owning assets similar to those of the Parent and its Subsidiaries.
 There is no material claim pending under any such policy as to which coverage
has been questioned, denied or disputed by the underwriter of such policy.  All
premiums due and payable under all such policies have been paid, neither the
Parent nor any of its Subsidiaries may be liable for retroactive premiums or
similar payments, and the Parent and its Subsidiaries are otherwise in
compliance in all material respects with the terms of such policies.  The Parent
has no knowledge of any threatened termination of, or material premium increase
with respect to, any such policy.  Each such policy will continue to be
enforceable and in full force and effect immediately following the Closing in
accordance with the terms thereof as in effect immediately prior to the Closing.

3.20

Warranties.  No product or service sold or delivered by the Parent or any of its
Subsidiaries is subject to any guaranty, warranty, right of credit or other
indemnity other than the applicable standard terms and conditions of sale of the
Parent or the appropriate Subsidiary.

3.21

Litigation.  Except as disclosed in Section 3.21 of the Parent Disclosure
Schedule,  as of the date of this Agreement, there is no Legal Proceeding which
is pending or, to the Parent’s knowledge, threatened against the Parent or any
Subsidiary of the Parent which, if determined adversely to the Parent or such
Subsidiary, could have, individually or in the aggregate, a Parent Material
Adverse Effect or which in any manner challenges or seeks to prevent, enjoin,
alter or delay the transactions contemplated by this Agreement. For purposes of
this Section 3.10, any such pending or threatened Legal Proceedings where the
amount at issue exceeds or could reasonably





28




--------------------------------------------------------------------------------







be expected to exceed the lesser of $10,000 per Legal Proceeding or $25,000 in
the aggregate shall be considered to possibly result in a Parent Material
Adverse Effect hereunder.

3.22

Employees.  

(a)

The Parent and Parent Subsidiaries have no employees.

(b)

Neither the Parent nor any of its Subsidiaries is a party to or bound by any
collective bargaining agreement, nor have any of them experienced any strikes,
grievances, claims of unfair labor practices or other collective bargaining
disputes.  The Parent has no knowledge of any organizational effort made or
threatened, either currently or since the date of organization of the Parent, by
or on behalf of any labor union with respect to employees of the Parent or any
of its Subsidiaries.

3.23

Employee Benefits.  Neither the Parent nor any of its Subsidiaries or ERISA
Affiliates maintains, sponsors or contributes to or in the past has maintained,
sponsored or contributed to any Employee Benefit Plan or multiemployer plan (as
defined in Section 4001(a)(3) of ERISA).

3.24

Environmental Matters.  

(a)

Each of the Parent and its Subsidiaries has complied with all applicable
Environmental Laws, except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.  There is no pending or, to
the knowledge of the Parent, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request by any Governmental Entity, relating to any Environmental
Law involving the Parent or any of its Subsidiaries, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Parent Material Adverse
Effect.  

(b)

Set forth in Section 3.24(b) of the Parent Disclosure Schedule is a list of all
documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
or previously owned or operated by the Parent or any of its Subsidiaries
(whether conducted by or on behalf of the Parent or its Subsidiaries or a third
party, and whether done at the initiative of the Parent or any of its
Subsidiaries or directed by a Governmental Entity or other third party) which
were issued or conducted during the past five years and which the Parent has
possession of or access to.  A complete and accurate copy of each such document
has been provided to the Company.

(c)

To the knowledge of the Company, there is no material environmental liability of
any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Parent or any of its Subsidiaries.

3.25

Permits.  Section 3.25 of the Parent Disclosure Schedule sets forth a list of
all authorizations, approvals, clearances, permits, licenses, registrations,
certificates, orders, approvals or exemptions from any Governmental Entity
(including without limitation those issued or required under Environmental Laws
and those relating to the occupancy or use of owned or leased real property)
(“Parent Permits”) issued to or held by the Parent or any of its Subsidiaries.
 Such listed permits are the only Parent Permits that are required for the
Parent and any of its Subsidiaries to conduct their respective businesses as
presently conducted except for those the absence of which,





29




--------------------------------------------------------------------------------







individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.  Each such Parent Permit is
in full force and effect and, to the knowledge of the Parent, no suspension or
cancellation of such Parent Permit is threatened and there is no basis for
believing that such Parent Permit will not be renewable upon expiration.  Each
such Parent Permit will continue in full force and effect immediately following
the Closing.

3.26

Certain Business Relationships with Affiliates.  No Affiliate of the Parent or
of any of its Subsidiaries (a) owns any property or right, tangible or
intangible, which is used in the business of the Parent or any of its
Subsidiaries, (b) has any claim or cause of action against the Parent or any of
its Subsidiaries, or (c) owes any money to, or is owed any money by, the Parent
or any of its Subsidiaries.  Section 3.26 of the Parent Disclosure Schedule
describes any transactions involving the receipt or payment in excess of $1,000
in any fiscal year between the Parent or any of its Subsidiaries and any
Affiliate thereof which have occurred or existed since the beginning of the time
period covered by the Parent Financial Statements.  

3.27

Tax-Free Reorganization.  

(a)

The Parent (i) is not an “investment company” as defined in
Section 368(a)(2)(F)(iii) and (iv) of the Code; (ii) has no present plan or
intention to liquidate the Surviving Corporation or to merge the Surviving
Corporation with or into any other corporation or entity, or to sell or
otherwise dispose of the stock of the Company or the Surviving Corporation which
the Parent will acquire in the Merger, or to cause the Surviving Corporation to
sell or otherwise dispose of its assets, all except in the ordinary course of
business or if such liquidation, merger or disposition is described in
Section 368(a)(2)(C) or Treasury Regulation Section 1.368-2(d)(4) or
Section 1.368-2(k); and (iii) has no present plan or intention, following the
Merger, to issue any additional shares of stock of the Surviving Corporation or
to create any new class of stock of the Surviving Corporation.

(b)

MergerCo is a wholly-owned subsidiary of the Parent, formed solely for the
purpose of engaging in the Merger, and will carry on no business prior to the
Merger.

(c)

Immediately prior to the Merger, the Parent will be in control of MergerCo, as
the Surviving Corporation of the Merger, within the meaning of Section 368(c) of
the Code.

(d)

Immediately following the Merger, the Surviving Corporation will hold at least
90% of the fair market value of the net assets and at least 70% of the fair
market value of the gross assets held by the Company immediately prior to the
Merger (for purposes of this representation, amounts used by the Company to pay
reorganization expenses, if any, will be included as assets of the Company held
immediately prior to the Merger).

(e)

The Parent has no present plan or intention to reacquire any of the Merger
Consideration.

(f)

MergerCo will have no liabilities assumed by the Surviving Corporation and will
not transfer to the Surviving Corporation any assets subject to liabilities in
the Merger.

(g)

Following the Merger, the Surviving Corporation will continue the Company’s
historic business or use a significant portion of the Company’s historic
business assets in a business as required by Section 368 of the Code and the
Treasury Regulations promulgated thereunder.





30




--------------------------------------------------------------------------------







3.28

Brokers’ Fees.  Except as set forth on Section 3.28 of the Parent Disclosure
Schedule, neither the Parent nor any of its Subsidiaries has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

3.29

Disclosure.  No representation or warranty by the Parent or MergerCo contained
in this Agreement, and no statement contained in the any document, certificate
or other instrument delivered or to be delivered by or on behalf of the Parent
or MergerCo pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.  The Parent has
disclosed to the Company all material information relating to the business of
the Parent or any of its Subsidiaries or the transactions contemplated by this
Agreement.

3.30

Interested Party Transactions.  To the knowledge of the Parent, no officer,
director or stockholder of the Parent or any “affiliate” (as such term is
defined in Rule 12b-2 under the Exchange Act) or “associate” (as such term is
defined in Rule 405 under the Securities Act) of any such person currently has
or has had, either directly or indirectly, (a) an interest in any person that
(i) furnishes or sells services or products that are furnished or sold or are
proposed to be furnished or sold by the Parent or any of its Subsidiaries or
(ii) purchases from or sells or furnishes to the Parent or any of its
Subsidiaries any goods or services, or (b) a beneficial interest in any contract
or agreement to which the Parent or any of its Subsidiaries is a party or by
which it may be bound or affected.  Neither the Parent nor any of its
Subsidiaries has extended or maintained credit, arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any director or executive officer (or equivalent thereof) of the Parent or
any of its Subsidiaries.

3.31

Duty to Make Inquiry.  To the extent that any of the representations or
warranties in this Article III are qualified by “knowledge” or “belief,” each of
the Parent and MergerCo represents and warrants that it has made due and
reasonable inquiry and investigation concerning the matters to which such
representations and warranties relate, including, but not limited to, diligent
inquiry by its directors, officers and key personnel and the directors, officers
and key personnel of any Subsidiary.

3.32

Accountants.  Marcum, LLP (the “Parent Auditor”) is and has been throughout the
periods covered by the financial statements of the Parent for the most recently
completed fiscal year and through the date hereof (a) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of
2002), (b) “independent” with respect to the Parent within the meaning of
Regulation S-X and (c) in compliance with subsections (g) through (l) of Section
10A of the Exchange Act and the related rules of the SEC and the Public Company
Accounting Oversight Board.  Except as set forth on Section 3.32 of the Parent
Disclosure Schedule, the report of the Parent Auditor on the financial
statements of the Parent for the past fiscal year did not contain an adverse
opinion or a disclaimer of opinion, or was qualified as to uncertainty, audit
scope, or accounting principles, although it did express uncertainty as to the
Parent’s ability to continue as a going concern.  During the Parent’s most
recent fiscal year and the subsequent interim periods, there were no
disagreements with the Parent Auditor on any matter of accounting principles or
practices, financial statement disclosure, or auditing scope or procedures.
 None of the reportable events listed in Item 304(a)(1)(iv) or (v) of Regulation
S-K occurred with respect to the Parent Auditor.

3.33

Minute Books.  The minute books and other similar records of the Parent and each
of its Subsidiaries contain, in all material respects, complete and accurate
records of all actions taken at any meetings of directors (or committees
thereof) and





31




--------------------------------------------------------------------------------







Company Stockholder or actions by written consent in lieu of the holding of any
such meetings since the time of organization of each such corporation through
the date of this Agreement.  The Parent has provided true and complete copies of
all such minute books and other similar records to the Company’s
representatives.

3.34

Board Action.  The Parent’s Board of Directors (a) has unanimously determined
that the Merger is advisable and in the best interests of the Parent’s Company
Stockholder and is on terms that are fair to such Parent Company Stockholder,
(b) has caused the Parent, in its capacity as the sole stockholder of MergerCo,
and the Board of Directors of MergerCo, to approve the Merger and this Agreement
by unanimous written consent, (c) adopted this Agreement in accordance with the
provisions of the Nevada Act, and (d) directed that this Agreement and the
Merger be submitted to the Parent Company Stockholder for their adoption and
approval and resolved to recommend that the Parent Company Stockholder vote in
favor of the adoption of this Agreement and the approval of the Merger and the
transactions contemplated hereby.

ARTICLE IV
COVENANTS

4.1

Closing Efforts.  Each of the Parties shall use its best efforts, to the extent
commercially reasonable in light of the circumstances (“Reasonable Best
Efforts”), to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including without limitation using its Reasonable Best Efforts to ensure that
(i) its representations and warranties remain true and correct in all material
respects through the Closing Date and (ii) the conditions to the obligations of
the other Parties to consummate the Merger are satisfied.

4.2

Governmental and Third-Party Notices and Consents.

(a)

Each Party shall use its Reasonable Best Efforts to obtain, at its expense, all
waivers, permits, consents, approvals or other authorizations from Governmental
Entities, and to effect all registrations, filings and notices with or to
Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable Laws in connection with the consummation of the transactions
contemplated by this Agreement.

(b)

The Company shall use its Reasonable Best Efforts to obtain, at its expense, all
such waivers, consents or approvals from third parties and to give all such
notices to third parties, as set forth in Section 4.2(b) of the Company
Disclosure Schedule.  The Company shall not be in default of this Agreement for
failure to obtain such necessary waiver, consent or approval so long as the
Company has used Reasonable Best Efforts to do so.  To the extent that such
waivers, consents or approvals from third parties have not been obtained by the
Closing Date, the Surviving Corporation shall, following the Closing Date,
nonetheless perform all of the obligations otherwise to be performed by the
Company and the Company Stockholder shall continue to cooperate with the
Surviving Corporation to obtain such waivers, consents or approvals following
the Closing.

4.3

Form 8-K.  Promptly after the execution of this Agreement, the Parent shall
prepare a Current Report on Form 8-K relating to this Agreement and the
transactions contemplated hereby; which Form 8-K shall be submitted to and be
reviewed and approved by the Company Stockholder and its attorneys prior to
filing with the SEC.   Each of the Company Stockholder and the Parent shall use
its Reasonable Best Efforts to cause (a) such Form 8-K to be filed





32




--------------------------------------------------------------------------------







with the SEC within four Business Days of the date of execution of this
Agreement, (b) an additional Form 8-K to be filed with the SEC within four
Business Days following the Effective Time of the Merger and (c) to otherwise
comply with all requirements of applicable federal and state securities laws.

4.4

Operation of Company Business.  During the period from the date of this
Agreement to the Effective Time, the Company Stockholder and the Company shall
(and shall cause each Company Subsidiary to) conduct its operations in the
Ordinary Course of Business and in material compliance with all laws applicable
to the Company, WRG or any of their properties or assets and, to the extent
consistent therewith, use its Reasonable Best Efforts to preserve intact its
current business organization, keep its physical assets in good working
condition, keep available the services of its current officers and employees and
preserve its relationships with customers, suppliers and others having business
dealings with it to the end that its goodwill and ongoing business shall not be
impaired in any material respect.  Without limiting the generality of the
foregoing, prior to the Effective Time, the Company Stockholder and the Company
shall not, without the written consent of the Parent (which shall not be
unreasonably withheld, conditioned or delayed), accrue any material funded
indebtedness:

(a)

issue or sell, or redeem or repurchase, any stock or other securities of the
Company or any warrants, options or other rights to acquire any such stock or
other securities (except pursuant to the conversion or exercise of outstanding
convertible securities or Company Options or Company Warrants outstanding on the
date hereof), or amend any of the terms of (including without limitation the
vesting of) any such convertible securities or options or warrants;

(b)

split, combine or reclassify any shares of its capital stock; or other than as
required to enable Company Stockholder to pay taxes on Company Pre-Tax Profits,
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock;

(c)

except in connection with the Parent Financing (heretofore described), create,
incur, assume or guaranty any indebtedness for borrowed money (including
obligations in respect of capital leases) except in the Ordinary Course of
Business or in connection with the transactions contemplated by this Agreement;
assume, guarantee, endorse or otherwise become liable or responsible (whether
directly, contingently or otherwise) for the obligations of any other person or
entity; or make any loans, advances or capital contributions to, or investments
in, any other person or entity;

(d)

enter into, adopt or amend any Employee Benefit Plan or any employment or
severance agreement or arrangement or (except for normal increases in the
Ordinary Course of Business for employees who are not Affiliates) increase in
any manner the compensation or fringe benefits of, or materially modify the
employment terms of, its directors, officers or employees, generally or
individually, or pay any bonus or other benefit to its directors, officers or
employees;

(e)

acquire, sell, lease, license or dispose of any assets or property (including
without limitation any shares or other equity interests in or securities of WRG
or any corporation, partnership, association or other business organization or
division thereof), other than purchases and sales of assets in the Ordinary
Course of Business;

(f)

except in connection with the Parent Financing (heretofore described), mortgage
or pledge any of its property or assets (including without limitation any shares
or other equity interests in or securities of WRG or any corporation,
partnership, association or other business organization or division thereof), or
subject any such property or assets to any Security Interest;





33




--------------------------------------------------------------------------------







(g)

discharge or satisfy any Security Interest or pay any obligation or liability
other than in the Ordinary Course of Business;

(h)

as at the Closing Date, and after giving effect to the declaration or funding of
any dividends or distributions to the Stockholder, whether in cash or in
property, (A) the combined stockholders’ equity of both WRG and the Company
shall be not less than $4,000,000, (B) neither WRG nor the Company will have an
indebtedness in excess of $100,000, and (C) not less than $500,000 of the
combined assets of both WRG and the Company will be in the form of cash, cash
equivalents or immediately marketable securities which is necessary to cover
operating expenses of WRG and the Company incurred in the ordinary course of
business;

(i)

amend its charter, by-laws or other organizational documents;

(j)

change in any material respect its accounting methods, principles or practices,
except insofar as may be required by a generally applicable change in GAAP;

(k)

enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
material Contract or agreement;

(l)

institute or settle any Legal Proceeding;

(m)

take any action or fail to take any action permitted by this Agreement with the
knowledge that such action or failure to take action would result in (i) any of
the representations and warranties of the Company set forth in this Agreement
becoming untrue in any material respect or (ii) any of the conditions to the
Merger set forth in Article V not being satisfied; or

(n)

agree in writing or otherwise to take any of the foregoing actions.

4.5

Access to Company Information.  

(a)

The Company Stockholder and the Company shall permit representatives of the
Parent to have full access (at all reasonable times, and in a manner so as not
to interfere with the normal business operations of the Company) to all
premises, properties, financial and accounting records, contracts, other records
and documents, and personnel, of or pertaining to the Company.

(b)

The Parent and each of its Subsidiaries (i) shall treat and hold as confidential
any Company Confidential Information (as defined below), (ii) shall not use any
of the Company Confidential Information except in connection with this
Agreement, and (iii) if this Agreement is terminated for any reason whatsoever,
shall return to the Company all tangible embodiments (and all copies) thereof
which are in its possession.  For purposes of this Agreement, “Company
Confidential Information” means any information of the Company or WRG that is
furnished to the Parent or any of its Subsidiaries by the Company or WRG in
connection with this Agreement; provided, however, that it shall not include any
information (A) which, at the time of disclosure, is available publicly other
than as a result of non-permitted disclosure by the Parent, any of its
Subsidiaries or their respective directors, officers, or employees, (B) which,
after disclosure, becomes available publicly through no fault of the Parent, any
of its Subsidiaries or their respective directors, officers, or employees, (C)
which the Parent or any of its Subsidiaries knew or to which the Parent or any
of its Subsidiaries had access prior to disclosure, provided that the source of
such information is not known by the Parent or any of its Subsidiaries to be
bound by a confidentiality obligation to the Company or WRG, or (D) which the
Parent or any of its Subsidiaries rightfully obtains from a source other than
the Company or a Company Subsidiary, provided





34




--------------------------------------------------------------------------------







that the source of such information is not known by the Parent or any of its
Subsidiaries to be bound by a confidentiality obligation to the Company or WRG.

4.6

Operation of Parent Business.  Except as contemplated by this Agreement, during
the period from the date of this Agreement to the Effective Time, the Parent
shall (and shall cause each of its Subsidiaries to) conduct its operations in
the Ordinary Course of Business and in material compliance with all Laws
applicable to the Parent, any Parent Subsidiary or any of their properties or
assets and, to the extent consistent therewith, use its Reasonable Best Efforts
to preserve intact its current business organization, keep its physical assets
in good working condition, keep available the services of its current officers
and employees and preserve its relationships with customers, suppliers and
others having business dealings with it to the end that its goodwill and ongoing
business shall not be impaired in any material respect.  Without limiting the
generality of the foregoing, prior to the Effective Time, except as required
pursuant to the “Parent Financing” (hereinafter defined), the Parent shall not
(and shall cause each of its Subsidiaries not to), without the written consent
of the Company Stockholder:

(a)

issue or sell, or redeem or repurchase, any stock or other securities of the
Parent or any rights, warrants or options to acquire any such stock or other
securities, except as contemplated by, and in connection with, the Merger, the
Split-Off and the Private Placement Offering;

(b)

split, combine or reclassify any shares of its capital stock; declare, set aside
or pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its capital stock;

(c)

create, incur or assume any indebtedness (including obligations in respect of
capital leases); assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person or entity; or make any loans, advances or capital contributions
to, or investments in, any other person or entity;

(d)

enter into, adopt or amend any Parent Benefit Plan or any employment or
severance agreement or arrangement or increase in any manner the compensation or
fringe benefits of, or materially modify the employment terms of, its directors,
officers or employees, generally or individually, or pay any bonus or other
benefit to its directors, officers or employees, except the adoption of the
Parent Equity Plan (as defined below);  

(e)

acquire, sell, lease, license or dispose of any assets or property (including
without limitation any shares or other equity interests in or securities of any
Subsidiary of the Parent or any corporation, partnership, association or other
business organization or division thereof), except as contemplated by, and in
connection with, the Split-Off;

(f)

mortgage or pledge any of its property or assets or subject any such property or
assets to any Security Interest;

(g)

discharge or satisfy any Security Interest or pay any obligation or liability
other than in the Ordinary Course of Business;

(h)

amend its charter, by-laws or other organizational documents (except as
contemplated hereby);

(i)

change in any material respect its accounting methods, principles or practices,
except insofar as may be required by a generally applicable change in GAAP;





35




--------------------------------------------------------------------------------







(j)

enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
contract or agreement;

(k)

institute or settle any Legal Proceeding;

(l)

take any action or fail to take any action permitted by this Agreement with the
knowledge that such action or failure to take action would result in (i) any of
the representations and warranties of the Parent and/or MergerCo set forth in
this Agreement becoming untrue in any material respect or (ii) any of the
conditions to the Merger set forth in Article V not being satisfied; or

(m)

agree in writing or otherwise to take any of the foregoing actions.

4.7

Parent Financing.

(a)

Promptly following the date  of execution of this Agreement, the Parent shall
undertake and shall use its Reasonable Best Efforts to obtain from one or more
reputable institutional investors, hedge funds, family offices or other lenders
(collectively, the “Investors”) any combination of secured or unsecured debt or
equity financing aggregating not less than Thirty-Five Million ($35,000,000)
Dollars to enable the Parent or its Subsidiary to acquire the capital stock of
WRG, retire the Purchase Note and pay all related transaction expenses
associated with such acquisition and the Merger contemplated hereby (the “Parent
Financing”).  

(b)

The final terms and conditions of the Parent Financing shall be reasonably
acceptable to the Board of Directors of Parent and reasonably acceptable to the
Company Stockholder.  The Parties acknowledge that all or certain of the
Investors may require, as a condition to such Parent Financing, that the
Purchased Assets of the Company be subject to liens, pledges, encumbrances and
Security Interests in favor of one or more of such Investors (collectively, the
“Investor Collateral”). The terms and conditions of the Parent Financing and
Security Interests granted on Investor Collateral shall be reasonably acceptable
to the Company Stockholder, as indicated in writing, such acceptance to not be
unreasonably withheld.

(c)

The Parent has delivered to the Company Stockholder from White Oak Global
Advisors, LLC (“White Oak”) a term sheet for up to $35,000,000 of senior debt
financing (the “Financing Letter”).  On or before January 7, 2016, the Parent
shall deliver to the Company Stockholder drafts of a definitive loan and
security agreement prepared by White Oak and such other evidence of equity
financing for Parent demonstrating the availability of the Parent Financing, all
in such form and with such terms and conditions as are reasonably acceptable to
the source of such Parent Financing, the Parent and the Company Stockholder.
 The Company Stockholder may terminate this Agreement and the Transaction
contemplated hereby in the event the Parent has not delivered a reasonably
acceptable evidence of the Parent Financing by January 7, 2016.  All Parties
understand that there currently exists an Existing Stockholders Agreement
involving WRG between the Company Stockholder and Carey Williams that imposes
certain rights and obligations as between them, so that if either WRG
Stockholder elects to terminate this Agreement, both WRG Stockholders shall be
deemed to have terminated this Agreement.




(d)

True and complete copies of all commitments, term sheets or other definitive
loan and investment documents to be entered into between the Parent and any one
or more Investor in connection with a proposed Parent Financing shall be
promptly furnished to the Company Stockholder and their legal and financial
advisors.





36




--------------------------------------------------------------------------------







4.8

Access to Parent Information.  

(a)

The Parent shall (and shall cause MergerCo to) permit representatives of the
Company to have full access (at all reasonable times, and in a manner so as not
to interfere with the normal business operations of the Parent and MergerCo) to
all premises, properties, financial and accounting records, contracts, other
records and documents, and personnel of or pertaining to the Parent and its
Subsidiaries,

(b)

Each of the Company and the Company Stockholder (i) shall treat and hold as
confidential any Parent Confidential Information (as defined below), (ii) shall
not use any of the Parent Confidential Information except in connection with
this Agreement, and (iii) if this Agreement is terminated for any reason
whatsoever, shall return to the Parent all tangible embodiments (and all copies)
thereof which are in its possession.  For purposes of this Agreement, “Parent
Confidential Information” means any information of the Parent or any Parent
Subsidiary that is furnished to the Company or Company stockholder by the Parent
or its Subsidiaries in connection with this Agreement; provided, however, that
it shall not include any information (A) which, at the time of disclosure, is
available publicly other than as a result of non-permitted disclosure by the
Company, the Company Stockholder or their respective directors, officers, or
employees, (B) which, after disclosure, becomes available publicly through no
fault of the Company or the Company Stockholder or their respective directors,
officers, or employees, (C) which the Company or the Company Stockholder knew or
to which the Company or the Company Stockholder had access prior to disclosure,
provided that the source of such information is not known by the Company or the
Company Stockholder to be bound by a confidentiality obligation to the Parent or
any Subsidiary of the Parent or (D) which the Company or the Company Stockholder
rightfully obtains from a source other than the Parent or a Subsidiary of the
Parent, provided that the source of such information is not known by the Company
or Company Stockholder to be bound by a confidentiality obligation to the Parent
or any Subsidiary of the Parent.

4.9

Post-Closing Operation of the Business of Surviving Corporation.  The Parties
hereto do hereby covenant and agree as follows with respect to the operation of
the business of the Surviving Corporation and WRG following the Effective Time
of the Merger:

(a)

Following the Effective Time of the Merger, the business of the Surviving
Corporation shall be operated substantially in the manner contemplated by the
Stockholders Agreement, and each of the Parent and the Company Stockholder shall
comply with their respective covenants and agreements contained in the
Stockholders Agreement;

(b)

Except for his death or “permanent disability” (as defined in the Employment
Agreement), Russell shall continue to serve as President of the Surviving
Corporation and as a senior executive officer of the Parent pursuant to the
terms of the Employment Agreement;

4.10

Expenses.  The costs and expenses of the Parent and the Company (including legal
fees and expenses of the Parent and the Company) incurred in connection with
this Agreement and the transactions contemplated hereby shall be payable by each
of the respective Parties; provided, that (a) the Parent shall pay all of the
costs and expenses of auditing the Company Annual Financial Statements and
reviewing any 2015 interim unaudited financial statements required to be
prepared prior to the Effective Time of the Merger, including adjustment of the
Company Annual Financial Statements and 2015 Interim Financial Statements to be
in accordance with GAAP; and (b) if the Company Stockholder complies with the
representations, warranties and covenants contained in this Agreement, if for
any reason the Parent shall be unable to obtain the Parent Financing and
consummate the transactions contemplated by this Agreement and the WRG Purchase
Agreement, the Parent shall reimburse the Company and the Company Stockholder
for their actual reasonable out-of-





37




--------------------------------------------------------------------------------







pocket costs and expenses related to the transactions contemplated by this
Agreement and the WRG Purchase Agreement, including without limitation legal and
accounting expenses, up to an amount not to exceed $200,000 in the aggregate.

4.11

Name and Fiscal Year Change.  The Parent shall take all necessary steps to
enable it to change the corporate name of the Surviving Corporation to WR Group
IC-Disc, Inc., or such other name as shall be mutually acceptable to the Parent
and Company Stockholder.  The Parent shall maintain its fiscal year end and the
fiscal year end of the Surviving Corporation at December 31 following the
Effective Time of the Merger.

4.12

Tax Matters.  Notwithstanding any other provision of this Agreement to the
contrary, the following provisions of this 4.11 shall govern the allocation
between Parent, the Surviving Corporation and the Company Stockholder of
responsibility for certain Tax matters addressed herein following the Closing
Date.

(a)

The Surviving Corporation shall prepare or cause to be prepared, and file or
cause to be filed, all income tax returns (“Returns”) for the Company (i) for
all Tax periods ending on or before the Closing Date that are due after the
Closing Date.  Parent shall prepare or cause to be prepared, and file or cause
to be filed, all Returns for the Company for all Tax periods that begin before
the Closing Date and end after the Closing Date (the “Straddle Periods”).  All
such Returns shall be prepared in a manner consistent with the Company’ past
practices.  Such Returns shall be provided to Company Stockholder for review and
comment and approval not later than 30 days before the due date for filing such
Returns (including extensions), and Parent shall accept all such Company
Stockholder’s comments that are consistent with the past practices of the
Company in preparing such Straddle Period Returns. In the event that Company
Stockholder shall reasonably object to any items set forth on such Returns, such
objection shall be provided to Parent in writing no later than 15 days before
the due date for filing such Returns (including extensions) and the parties
shall attempt to resolve such objection in good faith prior to the due date for
filing such Returns. In the event that such objection is not resolved prior to
the due date for filing such Return, Parent shall timely file such Return and
the parties shall resolve the dispute in good faith after the date of such
filing, amending such Return as necessary. Neither Parent nor any of its
Affiliates shall file or permit to be filed any amended Return with respect to
the Company for any Pre-Closing Period or Straddle Period without the prior
written consent of Company Stockholder.  Company Stockholder shall be
responsible for the payment of all Taxes accruing before the Closing Date based
on the allocation method set forth in Section 5.9(b), to the extent applicable.

(b)

For purposes of this Agreement, in the case of any Taxes that are imposed on a
periodic basis and are payable for Straddle Periods, the portion of such Taxes
related to the Pre-Closing Taxable Period will (i) in the case of Taxes other
than Taxes based upon or related to income, sales, gross receipts, wages,
capital expenditures, expenses or any similar Tax base, be deemed to be the
amount of such Tax for the entire period multiplied by a fraction, the numerator
of which is the number of days in the Tax period ending on the Closing Date and
the denominator of which is the number of days in the entire Tax period and (ii)
in the case of any Tax based upon or related to income, sales, gross receipts,
wages, capital expenditures, expenses or any similar Tax base, be deemed equal
to the amount that would be payable if the relevant Tax period had ended on the
Closing Date.  All determinations necessary to give effect to the foregoing
allocations will be made in a manner consistent with past practices of the
Company.

(c)

All refunds of Taxes relating to the Company with respect to Pre-Closing Taxable
Periods will be for the account of Company Stockholder, and Parent will pay over
to Company Stockholder any such refunds that Parent or its Affiliates may
receive within 15 days after





38




--------------------------------------------------------------------------------







receipt thereof or entitlement thereto.  Each Seller shall be entitled to its
Pro Rata Portion of all amounts paid by Parent pursuant to this 4.11(c).  

(d)

Parent and Company Stockholder' Representative shall cooperate fully, as and to
the extent reasonably requested by the other party, in connection with the
preparation and filing of Returns pursuant to this 4.11 (including the
preparation and filing of any claims for refunds of Taxes) and any audit,
litigation or other proceeding with respect to Taxes.  Such cooperation shall
include signing any Returns, amended Returns, claims or other documents
necessary to settle any Tax controversy, the retention and (upon the other
party’s request) the provision of records and information that are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  Notwithstanding any other
provision hereof, each party will bear its own expenses in complying with the
foregoing provisions.  Parent and Company Stockholder further agree, upon
request from the other party, to use their commercially reasonable efforts to
obtain any certificate or other document from any Governmental Entity or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby).

(e)

Each party will promptly notify the other in writing upon receipt by such party
(or any of its Affiliates) of notice of any pending or threatened Tax
liabilities of the Company for any Pre-Closing Taxable Period or Straddle
Period.  The Company Stockholder’ will have the right (but not the obligation)
to solely represent the interests of the Company in any Tax audit or
administrative or court proceeding for any Pre-Closing Taxable Period that ends
on or prior to the Closing Date and to employ counsel of its choice, and Parent
agrees to cooperate in the defense of any claim in such proceeding.  The Company
Stockholder will have the right to participate in representing the interests of
the Company in any Tax audit or administrative or court proceeding for any
Straddle Period, if and to the extent that such period includes any Pre-Closing
Taxable Period, and to employ counsel of its choice at its expense.  Parent and
the Company Stockholder agree to cooperate in the defense of any claim in such
proceeding. Parent or its Affiliates may not settle, compromise or resolve any
Tax audit or administrative or court proceeding for any Pre-Closing Taxable
Period or Straddle Period that includes a Pre-Closing Taxable Period without the
consent of the Company Stockholder.

ARTICLE V
CONDITIONS TO CONSUMMATION OF MERGER

5.1

Conditions to Each Party’s Obligations.  The respective obligations of each
Party to consummate the Merger is subject to the satisfaction of each of the
events and conditions set forth in this Section 5.1

(a)

 Delivery of Schedules.  The Company Stockholder and the Company shall deliver
final Company Disclosure Schedules, in form and substance reasonably
satisfactory to the Parent, and the Parent shall deliver to the Company
Stockholder and the Company final Parent Disclosure Schedules in form and
substance reasonably satisfactory to the Company Stockholder, in each case by a
date which shall be not later than thirty (30) days from the date of execution
of this Agreement.

(b)

WRG Acquisition.  The Parent shall have, immediately prior to the Effective Time
of the Merger, consummated the acquisition of 100% of the issued and outstanding
shares of capital stock of WRG from Williams and the Company Stockholder, upon
the terms and conditions set forth in an amended and restated asset purchase
agreement, dated as of December 23, 2015 (the “WRG Purchase





39




--------------------------------------------------------------------------------







Agreement”) or upon such other terms and conditions as shall be mutually
acceptable to the Parent, Williams and the Company Stockholder.  

(c)

Transaction Documents.  The transactions provided for under this Agreement are
also contingent upon the execution and delivery of the other Transaction
Documents and completion of all other transactions set forth or contemplated
under the Transaction Documents that are required to be performed upon delivery
thereof.

5.2

Conditions to Obligations of the Parent and MergerCo.  The obligation of each of
the Parent and MergerCo to consummate the Merger is subject to the satisfaction
(or waiver by the Parent) of the following additional conditions:

(a)

The Parent shall have conducted a thorough business, legal and financial due
diligence investigation of the Company which shall be satisfactory in all
material respect to the Parent (the “Due Diligence Investigation”); provided,
that so long as the Company Stockholder shall furnish Parent and its
representatives with all information concerning the Company and WRG as Parent
may reasonably request, and shall permit Parent and its representatives with
access to Company personnel, the Parent shall complete such Due Diligence
Investigation within sixty (60) days from the date of execution of this
Agreement (the “Due Diligence Period”).   Unless Parent shall notify the Company
Stockholder on or before expiration of the Due Diligence Period that it intends
to terminate this Agreement by reason of an unsatisfactory Due Diligence
Investigation, such condition to the obligations of Parent to consummate this
Agreement shall be deemed to have been satisfied.

(b)

the representations and warranties of the Company Stockholder and the Company
set forth in this Agreement (when read without regard to any qualification as to
materiality or Company Material Adverse Effect contained therein) shall be true
and correct as of the date of this Agreement and shall be true and correct as of
the Effective Time as though made as of the Effective Time (provided, however,
that to the extent such representation and warranty expressly relates to an
earlier date, such representation and warranty shall be true and correct as of
such earlier date), except for any untrue or incorrect representations and
warranties that, individually or in the aggregate, do not have a Company
Material Adverse Effect or a material adverse effect on the ability of the
Parties to consummate the transactions contemplated by this Agreement;

(c)

the Company Stockholder and the Company shall have performed or complied with
its agreements and covenants required to be performed or complied with under
this Agreement as of or prior to the Effective Time, except for such
non-performance or non-compliance as does not have a Company Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement;

(d)

the Parent shall have completed an acceptable Due Diligence Investigation in
accordance with the provisions of this Agreement;

(e)

WRG and the Company shall have complied with the provisions of Section 4.4(h) of
this Agreement;

(f)

no Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;





40




--------------------------------------------------------------------------------







(g)

The Parent shall have received from one or more Investors not less than
$35,000,000 of gross proceeds of the Parent Financing on terms and conditions
reasonably acceptable to the Parent and that comply with the provisions of this
Agreement;

(h)

the Company Stockholder shall have delivered to the Parent and MergerCo a
certificate (the “Company Stockholder Certificate”) to the effect that (i) the
representations and warranties of the Company Stockholder and the Company set
forth in Article II of this Agreement are true and correct as at the Closing
Date (provided, that to the extent such representation and warranty expressly
relates to an earlier date, such representation and warranty shall be true and
correct as of such earlier date), except for any untrue or incorrect
representations and warranties that, individually or in the aggregate, do not
have a Company Material Adverse Effect or a material adverse effect on the
ability of the Parties to consummate the transactions contemplated by this
Agreement; (ii) each of the conditions, covenants and agreements required to be
performed by the Company Stockholder and the Company under this Agreement have
been performed or satisfied in all material respects, and (iii) covering such
other matters as the Parent shall reasonably request;

5.3

Conditions to Obligations of the Company Stockholder and the Company.  The
obligation of the Company Stockholder and the Company to consummate the Merger
is subject to the satisfaction of the following additional conditions:

(a)

the Parent shall have obtained (and shall have provided copies thereof to the
Company) the written consents of (i) all of the members of its Board of
Directors, and (ii) all of the members of the Board of Directors of MergerCo, in
each case to the execution, delivery and performance by the each such entity of
this Agreement and/or the other Transaction Documents to which each such entity
a party, in form and substance satisfactory to the Parent;

(b)

the Parent shall have obtained (and shall have provided copies thereof to the
Company) all of the other waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices,
referred to in Section 4.2 which are required on the part of the Parent or any
of its Subsidiaries, except for waivers, permits, consents, approvals or other
authorizations the failure of which to obtain or effect does not, individually
or in the aggregate, have a Parent Material Adverse Effect or a material adverse
effect on the ability of the Parties to consummate the transactions contemplated
by this Agreement;

(c)

The representations and warranties of the Parent and MergerCo set forth in this
Agreement (when read without regard to any qualification as to materiality or
Parent Material Adverse Effect contained therein) shall be true and correct as
of the date of this Agreement and shall be true and correct as of the Effective
Time of the Merger as though made as of the Effective Time of the Merger
(provided, however, that to the extent such representation and warranty
expressly relates to an earlier date, such representation and warranty shall be
true and correct as of such earlier date), except for any untrue or incorrect
representations and warranties that, individually or in the aggregate, do not
have a Parent Material Adverse Effect or a material adverse effect on the
ability of the Parties to consummate the transactions contemplated by this
Agreement;

(d)

each of the Parent and MergerCo shall have performed or complied with its
agreements and covenants required to be performed or complied with under this
Agreement as of or prior to the Effective Time, except for such non-performance
or non-compliance as does not have a Parent Material Adverse Effect or a
material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement;





41




--------------------------------------------------------------------------------







(e)

no Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

(f)

the Parent shall have delivered to the Company a certificate (the “Parent
Certificate”) to the effect that (i) the representations and warranties of the
Parent and MergerCo set forth in Article III of this Agreement are true and
correct as at the Closing Date (provided, that to the extent such representation
and warranty expressly relates to an earlier date, such representation and
warranty shall be true and correct as of such earlier date), except for any
untrue or incorrect representations and warranties that, individually or in the
aggregate, do not have a Parent Material Adverse Effect or a material adverse
effect on the ability of the Parties to consummate the transactions contemplated
by this Agreement; (ii) each of the conditions, covenants and agreements
required to be performed by the Parent under this Agreement have been performed
or satisfied in all material respects, and (iii) covering such other matters as
the Parent shall reasonably request;

(g)

On or before January 7, 2016, the Parent shall have delivered to the Company
Stockholder a draft of loan and security agreement and related loan documents
from the Investors, in each case, containing financing terms and conditions
reasonably acceptable to the Company Stockholder, on terms and conditions that
comply with the provisions of this Agreement;  

(h)

on the Effective Date, (i) the Parent shall make a capital contribution to the
Surviving Corporation in the amount of $4,000,000 plus such additional amount as
shall be required to enable the Surviving Corporation to retire and pay in full
the Purchase Note, including accrued interest thereon, and (ii) the Surviving
Corporation shall pay in full such Purchase Note, such that any and all
releases, satisfactions and discharges as to the Purchase Note and related
Pledge Agreement are effectuated, and the Purchase Note and Pledge Agreement are
terminated;

(i)

the Parent shall pay to the Company Stockholder, the total Merger Consideration
to be paid on the Effective Time of the Merger, as contemplated by Section 1.5
of this Agreement; and




(j)

the Parent shall execute and deliver the Employment Agreement to the Company
Stockholder , which shall include a mutually acceptable Schedule A with the
amounts set forth therein.

 

ARTICLE VI
INDEMNIFICATION

6.1

Indemnification by the Company Stockholder.  The Company Stockholder receiving
the Consideration pursuant to Section 1.2 (the “Indemnifying Company
Stockholder”) shall, for a period commencing from the Closing Date and ending
eighteen (18) months following the Closing Date (the “Indemnity Period”),
indemnify the Parent in respect of, and hold it harmless against, any and all
debts, obligations losses, liabilities, deficiencies, damages, fines, fees,
penalties, interest obligations, expenses or costs (whether absolute, accrued,
contingent, fixed or otherwise, or whether known or unknown, or due or to become
due or otherwise) (including without limitation amounts paid in settlement,
interest, court costs, costs of investigators, fees and expenses of attorneys,
accountants, financial advisors and other experts, and other expenses of
litigation) (collectively, “Damages”) incurred or suffered by the Surviving
Corporation or the Parent or any Affiliate thereof, to the extent caused by any
unreasonable act or omission of the Company Stockholder or any circumstances
within the reasonable control of the Company or the Company Stockholder,
including without limitation pre-Merger Tax liabilities (including VAT Tax
liabilities) incurred under Section 4.11 of this Agreement (for which there
shall be no limitation as to the duration of





42




--------------------------------------------------------------------------------







the Indemnity Period or any “Damages Threshold”). Any information, facts, or
circumstances discovered by Parent or its representatives or otherwise disclosed
to Parent in connection with any due diligence investigation or other
examination of Company by Parent, or delivery of information to Parent or its
representatives by the Company or the Company Stockholder, that may have been
made on or before the Closing Date shall be deemed to be a disclosure by the
Company Stockholders and Company pursuant to this Agreement such that the Parent
shall not be entitled to indemnification hereunder. Notwithstanding the above,
the foregoing eighteen (18) month Indemnity Period shall be subject to the
provisions of Section 6.4 below.

6.2

Indemnification by the Parent.  Subject to the limitations provided herein, the
Parent shall, for a period commencing from the Closing Date and ending eighteen
(18) months from the Closing Date, indemnify the Company Stockholder in respect
of, and hold him harmless against, any and all Damages incurred or suffered by
the Company Stockholder resulting from any misrepresentation or breach of
warranty by or failure to perform any covenant or agreement of the Parent or any
Parent Subsidiary contained in this Agreement, to the extent caused by any act
or omission of any of the Parent  or any circumstances within the reasonable
control of the Parent.  Any information, facts, or circumstances discovered by
Company Stockholder or its representatives or otherwise disclosed in writing to
the Company Stockholder by Parent or MergerCo or its representatives, that may
have been made on or before the Effective Time of the Merger shall be deemed to
be a disclosure by the Parent pursuant to this Agreement such that the Company
Stockholder shall not be entitled to indemnification hereunder.  In any event,
the Parent shall indemnify, defend and hold harmless the Company Stockholder
from and against any Damages arising out of or incurred or suffered by the
Company Stockholder arising out of or as a result of any Assumed Liabilities as
defined in Section 1.3 of the WRG Purchase Agreement.   There shall be no
limitation as to the duration of the Indemnity Period, any “Damages Threshold”
or any “Indemnity Cap” (as those terms are hereinafter defined) with respect to
the indemnification obligations of the Parent under this Section 6.2.

6.3

Indemnification Claims.

(a)

In the event the Parent or the Company Stockholder are entitled, or seek to
assert rights, to indemnification under this Article VI, the Parent or the
Company Stockholder (as the case may be) shall give written notification to the
Company Stockholder or the Parent (as the case may be) of the commencement of
any suit or proceeding relating to a third party claim for which indemnification
pursuant to this Article VI may be sought.  Such notification shall be given
within 20 Business Days after receipt by the party seeking indemnification of
notice of such suit or proceeding, and shall describe in reasonable detail (to
the extent known by the party seeking indemnification) the facts constituting
the basis for such suit or proceeding and the amount of the claimed damages;
provided, however, that no delay on the part of the party seeking
indemnification in notifying the indemnifying party shall relieve the
indemnifying party of any liability or obligation hereunder except to the extent
of any damage or liability caused by or arising out of such failure.  Within 20
days after delivery of such notification, the indemnifying party may, upon
written notice thereof to the party seeking indemnification, assume control of
the defense of such suit or proceeding with counsel reasonably satisfactory to
the party seeking indemnification; provided that the indemnifying party may not
assume control of the defense of a suit or proceeding involving criminal
liability or in which equitable relief is sought against the party seeking
indemnification.  If the indemnifying party does not so assume control of such
defense, the party seeking indemnification shall control such defense.  The
party not controlling such defense (the “Non-Controlling Party”) may participate
therein at its own expense; provided that if the indemnifying party assumes
control of such defense and the party seeking indemnification reasonably
concludes that the indemnifying party and the party seeking indemnification have
conflicting interests or different defenses available with respect to such suit
or proceeding, the reasonable fees and expenses of counsel to the party seeking





43




--------------------------------------------------------------------------------







indemnification shall be considered “Damages” for purposes of this Agreement.
 The party controlling such defense (the “Controlling Party”) shall keep the
Non-Controlling Party advised of the status of such suit or proceeding and the
defense thereof and shall consider in good faith recommendations made by the
Non-Controlling Party with respect thereto.  The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such suit or proceeding (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party as reasonably needed
in the defense of such suit or proceeding at the sole cost and expense of the
indemnifying party under Section 6.1 or 6.2, which cost and expense shall be
considered “Damages” for purposes of this Agreement.  The indemnifying party
shall not agree to any settlement of, or the entry of any judgment arising from,
any such suit or proceeding without the prior written consent of the party
seeking indemnification, which shall not be unreasonably withheld or delayed;
provided that the consent of the party seeking indemnification shall not be
required if the indemnifying party agrees in writing to pay any amounts payable
pursuant to such settlement or judgment and such settlement or judgment includes
a complete release of the party seeking indemnification from further liability
and has no other materially adverse effect on the party seeking indemnification.
 The party seeking indemnification shall not agree to any settlement of, or the
entry of any judgment arising from, any such suit or proceeding without the
prior written consent of the indemnifying party, which shall not be unreasonably
withheld or delayed.

(b)

In order to seek indemnification under this Article VI, the party seeking
indemnification shall give written notification (a “Claim Notice”) to the
indemnifying party which contains (i) a description and the amount (the “Claimed
Amount”) of any Damages incurred or reasonably expected to be incurred by the
party seeking indemnification, (ii) a statement that the party seeking
indemnification is entitled to indemnification under this Article VI for such
Damages and a reasonable explanation of the basis therefor, and (iii) a demand
for payment (in the manner provided in paragraph (c) below) in the amount of the
Claimed Amount.

(c)

Within twenty (20) days after delivery of a Claim Notice, the indemnifying party
shall deliver to the party seeking indemnification a written response (the
“Response”) in which the indemnifying party shall:  (i) agree that the party
seeking indemnification is entitled to receive all of the Claimed Amount,
(ii) agree that the party seeking indemnification is entitled to receive part,
but not all, of the Claimed Amount (the “Agreed Amount”) or (iii) dispute that
the party seeking indemnification is entitled to receive any of the Claimed
Amount.  If the indemnifying party in the Response disputes its liability for
all or part of the Claimed Amount, the indemnifying party and the party seeking
indemnification shall follow the procedures set forth in Section 6.3(d) for the
resolution of such dispute (a “Dispute”).

(d)

During the 60-day period following the delivery of a Response that reflects a
Dispute, the indemnifying party and the party seeking indemnification shall use
good faith efforts to resolve the Dispute.  If the Dispute is not resolved
within such 60-day period, the indemnifying party and the party seeking
indemnification shall discuss in good faith the submission of the Dispute to a
mutually acceptable alternative dispute resolution procedure (which may be
non-binding or binding upon the parties, as they agree in advance) (the “ADR
Procedure”).  In the event the indemnifying party and the party seeking
indemnification agree upon an ADR Procedure, such parties shall, in consultation
with the chosen dispute resolution service (the “ADR Service”), promptly agree
upon a format and timetable for the ADR Procedure, agree upon the rules
applicable to the ADR Procedure, and promptly undertake the ADR Procedure.  The
provisions of this Section 6.3(d) shall not obligate the indemnifying party and
the party seeking indemnification to pursue an ADR Procedure or prevent either
such Party from pursuing the Dispute in a court of competent jurisdiction;
provided that, if the indemnifying party and the party seeking indemnification
agree to pursue an ADR Procedure, neither the indemnifying party nor the party





44




--------------------------------------------------------------------------------







seeking indemnification may commence litigation or seek other remedies with
respect to the Dispute prior to the completion of such ADR Procedure.  Any ADR
Procedure undertaken by the indemnifying party and the party seeking
indemnification shall be considered a compromise negotiation for purposes of
federal and state rules of evidence, and all statements, offers, opinions and
disclosures (whether written or oral) made in the course of the ADR Procedure by
or on behalf of the indemnifying party, the party seeking indemnification or the
ADR Service shall be treated as confidential and, where appropriate, as
privileged work product.  Such statements, offers, opinions and disclosures
shall not be discoverable or admissible for any purposes in any litigation or
other proceeding relating to the Dispute (provided that this sentence shall not
be construed to exclude from discovery or admission any matter that is otherwise
discoverable or admissible).  The fees and expenses of any ADR Service used by
the indemnifying party and the party seeking indemnification shall be considered
to be Damages; provided, that if the indemnifying party are determined not to be
liable for Damages in connection with such Dispute, the party seeking
indemnification shall pay all such fees and expenses.

Notwithstanding the other provisions of this Section 6.3, if a third party
asserts (other than by means of a lawsuit) that the Parent, the Surviving
Corporation or any of their Subsidiaries is liable to such third party for a
monetary or other obligation which may constitute or result in Damages for which
the Parent may be entitled to indemnification pursuant to this Article VI, and
the Parent reasonably determines that the Surviving Corporation or any of their
Subsidiaries has a valid business reason to fulfill such obligation, then (i)
the Parent shall be entitled to satisfy such obligation, with prior notice to
but without prior consent from the Indemnifying Company Stockholder, (ii) the
Parent may subsequently make a claim for indemnification in accordance with the
provisions of this Article VI, and (iii) the Parent shall be reimbursed, in
accordance with the provisions of this Article VI, for any such Damages for
which it is entitled to indemnification pursuant to this Article VI (subject to
the right of the Indemnifying Company Stockholder to dispute the Parent’s
entitlement to indemnification, or the amount for which it is entitled to
indemnification, under the terms of this Article VI).

(e)

For purposes of this Section 6.3 and the last two sentences of Section 6.4, any
references to the Company Stockholder or the Indemnifying Company Stockholder
(except provisions relating to an obligation to make, or a right to receive, any
payments provided for in Section 6.3 or Section 6.4) shall be deemed to refer to
the Indemnification Representative.

(f)

The Indemnification Representative shall have full power and authority on behalf
of each Stockholder or Company Stockholder to take any and all actions on behalf
of, execute any and all instruments on behalf of, and execute or waive any and
all rights of, the Company Stockholder or Indemnifying Company Stockholder under
this Article VI.  The Indemnification Representative shall have no liability to
any Party for any action taken or omitted on behalf of the Company Stockholder
or the Parent pursuant to this Article VI.

6.4

Survival of Representations and Warranties.  All representations and warranties
contained in this Agreement, the Company Certificate or the Parent Certificate
shall (a) survive the Closing and any investigation at any time made by or on
behalf of the Parent or the Company and (b) shall expire on the date eighteen
(18) months following the Closing Date; provided, however, that Claims relating
to Pre-Closing Tax liabilities for which the Company Stockholder is responsible
pursuant to Section 4.11 of this Agreement shall survive for the duration of the
applicable Statute of Limitations.  If a party entitled to indemnification
delivers to a party from whom it may seek indemnification hereunder, before
expiration of a representation or warranty, either a Claim Notice based upon a
breach of such representation or warranty, or a notice that, as a result a legal
proceeding instituted by or written claim made by a third party, the party
entitled to indemnification reasonably expects to incur Damages as a result of a
breach of such representation or





45




--------------------------------------------------------------------------------







warranty (an “Expected Claim Notice”), then such representation or warranty
shall survive until, but only for purposes of, the resolution of the matter
covered by such Expected Claim Notice.

6.5

Limitations on Claims for Indemnification.  

(a)

Damages Threshold.  Notwithstanding anything to the contrary herein, neither the
Company Stockholder nor the Parent shall not be entitled to recover, or be
indemnified for, Damages under either Section 6.1 or 6.2 of this Article VI
unless and until the aggregate of all such Damages paid or payable by the
Indemnifying Company Stockholder collectively exceeds $100,000 (the “Damages
Threshold”) and then, if such aggregate Damages Threshold is reached, the
Parties shall only be entitled to recover for Damages in excess of such Damages
Threshold, and then up to the Indemnity Cap, except with respect to any fraud or
willful misconduct by the Company Stockholder or the Parent and/or MergerCo, as
applicable, in connection with this Agreement.

(b)

Indemnity Cap.  Notwithstanding anything to the contrary, express or implied
contained in this Agreement, except with respect to (i) any fraud or willful
misconduct by the Company Stockholder in connection with this Agreement, or (ii)
any Pre-Closing Tax Liabilities payable by the Company Stockholder for which the
Company Stockholder is liable pursuant to Section 4.11 of this Agreement  (for
which there shall be no “Indemnity Cap”), the Parent’s sole and exclusive right
to recover any Damages from the Company Stockholder under this Article VI with
respect to Claims resulting from or relating to any misrepresentation or breach
of warranty or failure to perform any covenant or agreement by the Company
Stockholder contained in this Agreement shall be limited to the sum of Four
Million ($4,000,000) Dollars (the “Indemnity Cap”).  Payment of any indemnified
amount by the Company Stockholder shall be paid solely by returning to the
Parent, first the appropriate amount of Additional Shares (valued at the closing
price of the Parent’s Common Stock, as traded on the Nasdaq Capital Markets (or
other national securities exchange) on the trading day immediately prior to the
Closing Date) and, then, only if the amount of the Claim exceeds the then value
of the Additional Shares, an appropriate number of Make-Whole Shares, valued at
the 2018 Market Value, subject to the $5.00 floor price.  Notwithstanding the
foregoing, the exercise of any indemnity provisions, including calculation of
the Indemnity Cap, as to the Additional Merger Consideration and the Make-Whole
Shares, shall be net of any tax liability arising from or related to the
satisfaction of any indemnity obligations through return of any Additional
Merger Consideration and Make-Whole Shares.  There shall be no Indemnity Cap in
respect of the Assumed Liabilities for which the Parent is liable under Section
6.2.

(c)

The amount of Damages recoverable by the Parent under this Article VI with
respect to an indemnity claim shall be reduced by (i) any proceeds received by
the Parent with respect to the Damages to which such indemnity claim relates,
from an insurance carrier and (ii) the amount of any tax savings actually
realized by the Parent, for the tax year in which such Damages are incurred,
which are clearly attributable to the Damages to which such indemnity claim
relates (net of any increased tax liability which may result from the receipt of
the indemnity payment or any insurance proceeds relating to such Damages).

ARTICLE VII
TERMINATION

7.1

Termination by Mutual Agreement.  This Agreement may be terminated at any time
by mutual consent of the Parties, provided that such consent to terminate is in
writing and is signed by each of the Parties.





46




--------------------------------------------------------------------------------







7.2

Termination for Failure to Close.  This Agreement shall automatically be
terminated if the Closing Date shall not have occurred by the November 30, 2015
Outside Closing Date.

7.3

Termination by Operation of Law.  This Agreement may be terminated by any Party
hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated by this Agreement (the
“Contemplated Transactions”) illegal or otherwise prohibited, or a court of
competent jurisdiction or any government (or governmental authority) shall have
issued an order, decree or ruling, or has taken any other action restraining,
enjoining or otherwise prohibiting the consummation of such transactions and
such order, decree, ruling or other action shall have become final and
non-appealable.

7.4

Termination for Failure to Perform Covenants or Conditions.  This Agreement may
be terminated prior to the Effective Time:

(a)

by the Parent and MergerCo if: (i) any of the conditions set forth in Section
5.2 hereof have not been fulfilled in all material respects by the Closing Date;
(ii) the Company shall have breached or failed to observe or perform in any
material respect any of its covenants or obligations under this Agreement if
such breach is not cured within ten (10) days of written notice of such breach
from Parent (to the extent such breach is curable within such ten day period and
otherwise if such a cure is not commenced within such ten day period and
diligently continued to completion) or (iii) as otherwise set forth herein; or

(b)

by the Company Stockholder or the Company if: (i) any of the conditions set
forth in Section 5.3 hereof have not been fulfilled in all material respects by
the Closing Date; (ii) the Parent or MergerCo shall have breached or failed to
observe or perform in any material respect any of its covenants or obligations
under this Agreement if such breach is not cured within ten (10) days of written
notice of such breach from the Company (to the extent such breach is curable
within such ten day period and otherwise if such a cure is not commenced within
such ten day period and diligently continued to completion) or (iii) as
otherwise set forth herein.

7.5

Effect of Termination or Default; Remedies.  In the event of termination of this
Agreement as set forth above, this Agreement shall forthwith become void and
there shall be no liability on the part of any Party hereto, provided that such
Party is a Non-Defaulting Party (as defined below).  The foregoing shall not
relieve any Party from liability for damages actually incurred as a result of
such Party’s breach of any term or provision of this Agreement.

7.6

Remedies; Specific Performance.  In the event that any Party shall fail or
refuse to consummate the Contemplated Transactions or if any default under or
breach of any representation, warranty, covenant or condition of this Agreement
on the part of any Party (the “Defaulting Party”) shall have occurred that
results in the failure to consummate the Contemplated Transactions, then in
addition to the other remedies provided herein, the non-defaulting Party (the
“Non-Defaulting Party”) shall be entitled to seek and obtain money damages from
the Defaulting Party, or may seek to obtain an order of specific performance
thereof against the Defaulting Party from a court of competent jurisdiction,
provided that the Non-Defaulting Party seeking such protection must file its
request with such court within forty-five (45) days after it becomes aware of
the Defaulting Party’s failure, refusal, default or breach.  In addition, the
Non-Defaulting Party shall be entitled to obtain from the Defaulting Party court
costs and reasonable attorneys’ fees incurred in connection with or in pursuit
of enforcing the rights and remedies provided hereunder.





47




--------------------------------------------------------------------------------










ARTICLE VIII
MISCELLANEOUS

8.1

Press Releases and Announcements.  No Party shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Parties; provided, however, that any Party
may make any public disclosure it believes in good faith is required by
applicable Law or stock market rule (in which case the disclosing Party shall
use reasonable efforts to advise the other Parties and provide them with a copy
of the proposed disclosure prior to making the disclosure).

8.2

No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns; provided, however, that (a) the provisions in Article I
concerning issuance of the Merger Shares and Article VI concerning
indemnification are intended for the benefit of the Company Stockholder and
(b) the provisions in Section 4.9 concerning indemnification are intended for
the benefit of the individuals specified therein and their successors and
assigns.

8.3

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior or
(other than as set forth in the Transaction Documents) contemporaneous
understandings, agreements or representations by or among the Parties, written
or oral, with respect to the subject matter hereof.

8.4

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties; provided that MergerCo may assign its rights, interests and
obligations hereunder to a wholly-owned subsidiary of the Parent (other than
Split-Off Subsidiary).

8.5

Counterparts and Facsimile Signature.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Facsimile signatures
delivered by fax and/or e-mail/.pdf transmission shall be sufficient and binding
as if they were originals and such delivery shall constitute valid delivery of
this Agreement.

8.6

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

8.7

Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four Business Days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one Business Day after it is sent for next Business Day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:





48




--------------------------------------------------------------------------------











If to the Company or the Company Stockholder:




WR Group IC-Disc, Inc.

9160 E. Bahia Dr., Suite 200

Scottsdale, AZ 85260

Attn:   Stefan Russell, President

Email: stefan@wrgroup.net   

Copy to (which copy shall not constitute notice hereunder):




Davis Miles McGuire Gardner  LLP

80 E. Rio Salado Parkway,
Suite 401
Tempe, AZ 85281
Tel: (480)733-6800
Fax: (480)733-3748

Attn: Charles Davis, Esq.  




If to the Parent or the Parent and MergerCo (prior to the Closing):




DS Healthcare Group, Inc.

1601 Green Road

Deerfield Beach FL  33064

Attn:  Daniel Khesin, CEO

Facsimile: 646 .219 .2572




Copy to (which copy shall not constitute notice hereunder):




CKR Law LLP

1330 Avenue of the Americas

New York, NY  10019

Attn:  Stephen A. Weiss

Facsimile: (212) 400-6904




Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Parties notice in the manner herein set forth.

8.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Florida, except that the
provisions of the laws of the State of Arizona or the State of Nevada shall
apply as appropriate with respect to the Merger and the rights and duties of the
Company Stockholder and the Board of Directors of the Company and where such
provisions are otherwise mandatorily applicable or where such provisions do not
conflict with those of the laws of the State of Florida.

8.9

Amendments and Waivers.  The Parties may mutually amend any provision of this
Agreement at any time prior to the Effective Time.  No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the Parties.  No waiver of any right or remedy hereunder
shall be valid unless the same shall be in writing and signed by the Party
giving such waiver.  No waiver by any Party with respect to any default,
misrepresentation or breach of warranty or covenant hereunder shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

8.10

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a





49




--------------------------------------------------------------------------------







court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to limit
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.

8.11

Submission to Jurisdiction.  Each of the Parties (a) submits to the jurisdiction
of any state or federal court sitting in the County of Dade in the State of
Florida in any action or proceeding arising out of or relating to this
Agreement, except where the provisions of the laws of the State of Nevada or the
State of Arizona apply with respect to the Merger and the rights and duties of
the Company Stockholder and the Board of Directors of the Company, in which
event each of the Parties submits to the jurisdiction of any state or federal
sitting in the County of Maricopa in the State of Arizona or in the County of
Clark in the State of Nevada, respectively, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court, and (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other Party with respect thereto.  Any Party may make service on another
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in
Section 9.7.  Nothing in this Section 9.11, however, shall affect the right of
any Party to serve legal process in any other manner permitted by law.

8.12

WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

8.13

Construction.  

(a)

The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party.

(b)

Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.




[SIGNATURE PAGE FOLLOWS]











50




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement and Plan of Merger
and Reorganization as of the date first above written.







 

PARENT:

 

 

 

 

DS HEALTHCARE GROUP, INC.

 

 

 

 

 

 

 

By:  

 

 

Name:

Daniel Khesin

 

Title:

President

 

 

 

 

 

 

 

MERGERCO:

 

 

 

 

WRG ACQUISITION CORP.

 

 

 

 

 

 

 

By:  

 

 

Name:

Daniel Khesin

 

Title:

President

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

WR GROUP IC-DISC, INC.

 

 

 

 

 

 

 

By:  

 

 

Name:

Stefan Russell

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

COMPANY STOCKHOLDER:

 

 

 

 

 

 

 

Stefan Russell
























